 

Exhibit 10.1



 

EXECUTION VERSION



 

 

LOAN AND GUARANTEE AGREEMENT *

 

dated as of

 

September 28, 2020

 

among

 

UNITED AIRLINES, INC., as Borrower,

 

the Guarantors party hereto from time to time,

 

THE UNITED STATES DEPARTMENT OF THE TREASURY,

 

and

 

THE BANK OF NEW YORK MELLON,

 

as Administrative Agent and Collateral Agent

 

__________

 

 

* Pursuant to Item 601(a)(5) of Regulation S-K, schedules have been omitted and
will be furnished on a supplemental basis to the Securities and Exchange
Commission upon request.

 



 

 

 

     TABLE OF CONTENTS               Page                   ARTICLE I          
            DEFINITIONS                   SECTION 1.01        Defined Terms   1 
 SECTION 1.02        Terms Generally   25   SECTION 1.03        Accounting
Terms; Changes in GAAP   25   SECTION 1.04        Rates   25   SECTION 1.05  
     Divisions   26                   ARTICLE II                      
COMMITMENTS AND BORROWINGS                   SECTION 2.01        Commitments 
 26   SECTION 2.02        Loans and Borrowings   26   SECTION 2.03  
     Borrowing Requests   26   SECTION 2.04        [Reserved]   27 
 SECTION 2.05        [Reserved]   27   SECTION 2.06        Prepayments   27 
 SECTION 2.07        Reduction and Termination of Commitments   28 
 SECTION 2.08        Repayment of Loans   28   SECTION 2.09        Interest 
 28   SECTION 2.10        Benchmark Replacement Setting.   28   SECTION 2.11  
     Evidence of Debt   30   SECTION 2.12        Payments Generally   30 
 SECTION 2.13        Sharing of Payments   31   SECTION 2.14        Compensation
for Losses   31   SECTION 2.15        Increased Costs   31   SECTION 2.16  
     Taxes   32   SECTION 2.17        [Reserved]   35   SECTION 2.18  
     [Reserved]   35   SECTION 2.19        Mitigation Obligations; Replacement
of Lenders   35                   ARTICLE III                      
REPRESENTATIONS AND WARRANTIES                 SECTION 3.01        Existence,
Qualification and Power   36   SECTION 3.02        Authorization; No
Contravention   36   SECTION 3.03        Governmental Authorization; Other
Consents   36   SECTION 3.04        Execution and Delivery; Binding Effect   36 
 SECTION 3.05        Financial Statements; No Material Adverse Change   36 
 SECTION 3.06        Litigation   36   SECTION 3.07        Contractual
Obligations; No Default   37   SECTION 3.08        Property   37 
 SECTION 3.09        Taxes   37 

 



i

 

 

 SECTION 3.10        Disclosure   37   SECTION 3.11        Compliance with Laws 
 37   SECTION 3.12        ERISA Compliance   37   SECTION 3.13  
     Environmental Matters   38   SECTION 3.14        Investment Company Act 
 38   SECTION 3.15        Sanctions; Export Controls; Anti-Corruption; AML Laws 
 38   SECTION 3.16        Solvency   39   SECTION 3.17        Subsidiaries   39 
 SECTION 3.18        Senior Indebtedness   39   SECTION 3.19        Insurance
Matters   39   SECTION 3.20        Labor Matters   39   SECTION 3.21  
     Insolvency Proceedings   39   SECTION 3.22        Margin Regulations   39 
 SECTION 3.23        Liens   39   SECTION 3.24        Perfected Security
Interests   40   SECTION 3.25        US Citizenship   40   SECTION 3.26  
     Air Carrier Status   40                   ARTICLE IV                      
CONDITIONS                    SECTION 4.01         Closing Date and Initial
Borrowing   40    SECTION 4.02         Each Borrowing   42                      
ARTICLE V                           AFFIRMATIVE COVENANTS                     
SECTION 5.01         Financial Statements   42    SECTION 5.02   
     Certificates; Other Information   44    SECTION 5.03         Notices   44 
  SECTION 5.04         Preservation of Existence, Etc.   45    SECTION 5.05   
     Maintenance of Properties   45    SECTION 5.06         Maintenance of
Insurance   45    SECTION 5.07         Payment of Obligations   45   
SECTION 5.08         Compliance with Laws   45    SECTION 5.09   
     Environmental Matters   45    SECTION 5.10         Books and Records   45 
  SECTION 5.11         Inspection Rights   46    SECTION 5.12         Sanctions;
Export Controls; Anti-Corruption Laws and AML Laws   46    SECTION 5.13   
     Guarantors; Additional Collateral   46    SECTION 5.14         Post-Closing
Matters   47    SECTION 5.15         Further Assurances   47    SECTION 5.16   
     Delivery of Appraisals   47    SECTION 5.17         Ratings   47   
SECTION 5.18         Regulatory Matters   47 

 



ii

 

 

     ARTICLE VI                       NEGATIVE COVENANTS                 
 SECTION 6.01        [Reserved].   47   SECTION 6.02        Liens   47 
 SECTION 6.03        Fundamental Changes   48   SECTION 6.04  
     Dispositions   48   SECTION 6.05        Restricted Payments   49 
 SECTION 6.06        Investments   50   SECTION 6.07        Transactions with
Affiliates   51   SECTION 6.08        [Reserved]   52   SECTION 6.09  
     [Reserved]   52   SECTION 6.10        Changes in Nature of Business   52 
 SECTION 6.11        Sanctions; AML Laws   52   SECTION 6.12        Amendments
to Organizational Documents   52   SECTION 6.13        [Reserved]   52 
 SECTION 6.14        Prepayments of Junior Indebtedness   52   SECTION 6.15  
     Lobbying   52   SECTION 6.16        Use of Proceeds   52   SECTION 6.17  
     Financial Covenants   53                  ARTICLE VII                    
EVENTS OF DEFAULT                  SECTION 7.01        Events of Default   54 
 SECTION 7.02        Application of Payments   56                  
ARTICLE VIII                       AGENCY                   SECTION 8.01  
     Appointment and Authority   57   SECTION 8.02        Collateral Matters. 
 5   SECTION 8.03        Removal or Resignation of Administrative Agent   58 
 SECTION 8.04        Exculpatory Provisions   58   SECTION 8.05        Reliance
by Agent   60   SECTION 8.06        Delegation of Duties   60   SECTION 8.07  
     Non-Reliance on Agents and Other Lenders   60   SECTION 8.08  
     Administrative Agent May File Proofs of Claim   61                  
ARTICLE IX                       GUARANTEE                   SECTION 9.01  
     Guarantee of the Obligations   61   SECTION 9.02        Payment or
Performance by a Guarantor   61   SECTION 9.03        Liability of Guarantors
Absolute   61   SECTION 9.04        Waivers by Guarantors   63   SECTION 9.05  
     Guarantors’ Rights of Subrogation, Contribution, etc.   63 

 



iii

 

 

 SECTION 9.06        Subordination   63   SECTION 9.07        Continuing
Guarantee   63   SECTION 9.08        Financial Condition of the Borrower   63 
 SECTION 9.09        Reinstatement   63   SECTION 9.10        Discharge of
Guarantees   64                   ARTICLE X                       CARES ACT
REQUIREMENTS                   SECTION 10.01        CARES Act Compliance   64 
 SECTION 10.02        Dividends and Buybacks   64   SECTION 10.03  
     Maintenance of Employment Levels   64   SECTION 10.04        United States
Business   64   SECTION 10.05        Limitations on Certain Compensation   64 
 SECTION 10.06        Continuation of Certain Air Service   65   SECTION 10.07  
     Treasury Access   65   SECTION 10.08        Additional Defined Terms   66 

 

ARTICLE XI   MISCELLANEOUS

 

 SECTION 11.01        Notices; Public Information   67   SECTION 11.02  
     Waivers; Amendments   69   SECTION 11.03        Expenses; Indemnity; Damage
Waiver   70   SECTION 11.04        Successors and Assigns   72   SECTION 11.05  
     Survival   75   SECTION 11.06        Counterparts; Integration;
Effectiveness; Electronic Execution   75   SECTION 11.07        Severability 
 75   SECTION 11.08        Right of Setoff   76   SECTION 11.09        Governing
Law; Jurisdiction; Etc   76   SECTION 11.10        Waiver of Jury Trial   76 
 SECTION 11.11        Headings   76   SECTION 11.12        Treatment of Certain
Information; Confidentiality   76   SECTION 11.13        Money Laundering;
Sanctions   77   SECTION 11.14        Interest Rate Limitation   77 
 SECTION 11.15        Payments Set Aside   78   SECTION 11.16        No Advisory
or Fiduciary Responsibility   78   SECTION 11.17        Acknowledgement and
Consent to Bail-In of EEA Financial Institutions   78 

 

iv

 

SCHEDULES



 

SCHEDULE 3.05   -   Financial Statements SCHEDULE 3.17   -   Subsidiaries
SCHEDULE 5.14   -   Post-Closing Matters SCHEDULE 6.05(i)   -   Restricted
Payments SCHEDULE 6.06   -   Investments SCHEDULE 6.07   -   Affiliate
Transactions

 

EXHIBITS

 

EXHIBIT A  -  Assignment and Assumption EXHIBIT B-1  -  Form of U.S. Tax
Compliance Certificate EXHIBIT B-2  -  Form of U.S. Tax Compliance Certificate
EXHIBIT B-3  -  Form of U.S. Tax Compliance Certificate EXHIBIT B-4  -  Form of
U.S. Tax Compliance Certificate EXHIBIT C  -  Form of Note EXHIBIT D  -  Form of
Borrowing Request

 

v

 

 

LOAN AND GUARANTEE AGREEMENT dated as of September 28, 2020 (this “Agreement”),
among UNITED AIRLINES, INC., a corporation organized under the laws of Delaware
(the “Borrower”), UNITED AIRLINES HOLDINGS, INC., a corporation organized under
the laws of Delaware (the “Parent”), the Guarantors party hereto from time to
time, the UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury”) and THE BANK OF
NEW YORK MELLON as Administrative Agent and Collateral Agent.

 

WHEREAS, the Borrower has requested that the Initial Lender (as defined below)
extend credit as is permissible under the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. 116-136 (Mar. 27, 2020), as the same may be amended form
time to time (the “CARES Act”) to the Borrower, and the Initial Lender is
willing to do so on the terms and conditions set forth herein; and

 

WHEREAS, pursuant to Section 4003(h)(1) of the CARES Act, for purposes of the
Code (as defined below) the Loans (as defined below) shall be treated as
indebtedness and as having been issued for their aggregate stated principal
amount, and the interest payable pursuant to Section ‎2.09(a) shall be treated
as qualified stated interest.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“Additional Collateral” shall mean (a) cash and Cash Equivalents pledged to the
Collateral Agent for the benefit of the Secured Parties under the Security
Documents (and subject to an account control agreement in form and substance
satisfactory to the Appropriate Party), (b) airframes, aircraft, engines and
Spare Parts, registered, habitually located, or located in a designated
location, respectively, in the United States and that are eligible for the
benefits of Section 1110 of the Bankruptcy Code, 11 U.S.C. § 1110 or otherwise
acceptable to the Required Lenders (provided that any airframe must be less than
20 years old at the time of its designation as Additional Collateral), (c) Route
Authorities for routes with at least one end point located in the United States
and all Slots and Gate Leaseholds related from time to time thereto or otherwise
acceptable to the Required Lenders, (d) real property, (e) ground support
equipment, (f) flight simulators and (g) any other assets acceptable to the
Required Lenders, and all of which assets shall (i) (other than Additional
Collateral of the type described in clause (a)) be valued by a new Appraisal at
the time the Parent designates such assets as Additional Collateral, (ii) as of
any date of addition of such assets as Collateral, be subject, to the extent
purported to be created by the applicable Security Document, to a perfected
first priority Lien and/or mortgage (or comparable Lien), in favor of the
Collateral Agent for the benefit of the Secured Parties and otherwise subject
only to Permitted Liens (excluding those referred to in clause (4) of the
definition of “Permitted Lien”), (iii) pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to security agreement(s) or mortgage(s),
as applicable, in a form satisfactory to the Appropriate Party and (iv) at the
time of their designation as Additional Collateral, be accompanied by a legal
opinion in form satisfactory to the Appropriate Party; provided that, in
accordance with Section 8.06, the Collateral Agent may designate a sub-agent to
accept the security interest in any Additional Collateral for the benefit of the
Secured Parties; provided further that, with respect to Additional Collateral of
the type described in clauses (c), (d) and (g), the Borrower agrees to notify
the Collateral Agent as promptly as practicable of any new categories of assets
which are expected to be designated as Additional Collateral or any new
jurisdictions in which any asset is to be secured or located; provided further
that, with respect to Additional Collateral of the type described in clause (d),
(e) or (f), (i) such assets are acceptable to the Required Lenders, (ii) the
Borrower shall have delivered Appraisals acceptable in form and substance to the
Required Lenders with respect to such assets, (iii) such assets are subject to a
loan to value framework acceptable to the Required Lenders, (iv) such assets are
pledged pursuant to documentation acceptable in form and substance to the
Required Lenders and (v) the benefits of pledging such assets outweigh the
associated cost, burden, difficulty or other consequences, as determined by the
Required Lenders in their sole discretion.

 



 

2 

 

“Adjusted LIBO Rate” means, as to any Borrowing for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period divided by (b) one minus the
Eurodollar Reserve Percentage.

 

“Administrative Account” means the account opened with the Administrative Agent
in the name of the Initial Lender as notified to the Borrower and the Initial
Lender, or such other account as the Administrative Agent shall advise the
Borrower and each Lender from time to time.

 

“Administrative Agency Fee Letter” means any fee letter entered into between the
Borrower, the Administrative Agent and the Collateral Agent, or with any
successor administrative agent or collateral agent, in its capacity as
administrative agent and in its capacity as collateral agent under any of the
Loan Documents.

 

“Administrative Agent” means The Bank of New York Mellon, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by or otherwise acceptable to the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with, any other Person. For purposes of this
definition, “control” of a Person shall mean having the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by ownership of voting equity, by contract, or otherwise.

 

“Agent Parties” has the meaning specified in Section ‎11.01(d)(ii).

 

“Agent Responsible Officer” means, when used with respect to an Agent, any vice
president, assistant vice president, assistant treasurer or trust officer in the
corporate trust and agency administration of the Agent or any other officer of
the Agent customarily performing functions similar to those performed by any of
the above-designated officers, and, in each case, who shall have direct
responsibility for the administration of this Agreement and also means, with
respect to a particular agency matter, any other officer to whom such matter is
referred because of his or her knowledge of and familiarity with the particular
subject.

 

“Agents” means any of the Administrative Agent and the Collateral Agent.

 

“Agreement” has the meaning specified in introductory paragraph hereof.

 

“Air Carrier” has the meaning such term has under Section 40102 of Title 49,
United States Code.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a
one-month term in effect on such day (taking into account any LIBO Rate floor
under the definition of “Adjusted LIBO Rate”) plus 1.00%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or such Adjusted LIBO Rate, respectively.

 



 

3 



 

“AML Laws” means (a) the USA Patriot Act of 2001 (Pub. L. No. 107-56), (b) the
U.S. Money Laundering Control Act of 1986, as amended, (c) the Bank Secrecy Act,
31 U.S.C. sections 5301 et seq., (d) Laundering of Monetary Instruments, 18
U.S.C. section 1956, (e) Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity, 18 U.S.C. section 1957, (f) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), or (g) any other
applicable money laundering or financial recordkeeping Laws.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Outstanding Amount of Loans of all Lenders represented by the aggregate
Outstanding Amount of Loans of such Lender at such time.

 

“Applicable Rate” means 3.00%.

 

“Appraisal” means any appraisal specifying a value in Dollars (and not a range
of values), dated as of the delivery thereof, prepared by an Eligible Appraiser
that certifies, at the time of determination, in reasonable detail the Appraised
Value of Eligible Collateral; provided that any methodology, form of
presentation, and all assumptions must be acceptable to the Appropriate Party;
provided further that the methodology, form of presentation and assumptions in
the Appraisal delivered on the Closing Date pursuant to Section 4.01(i) shall be
satisfactory for any subsequent Appraisal with respect to the same category and
specific type of Eligible Collateral.

 

“Appraised Value” means, as of any date, (a) the specific value in Dollars (and
not a range of values) of any property constituting Eligible Collateral (other
than cash and Cash Equivalents) as reflected in the most recent Appraisal,
(b) with respect to any cash pledged or being pledged at such time as
Collateral, 160% of the face amount and (c) with respect to any Cash Equivalents
pledged or being pledged at such time as Collateral, 100% of the fair market
value thereof as determined by the Parent in accordance with customary financial
market practices determined no earlier than 45 days prior to such date; provided
that (i) if no Appraisal relating to such Eligible Collateral has been delivered
to the Collateral Agent prior to such date, the Appraised Value of such Eligible
Collateral shall be deemed to be zero and (ii) in the case of any such property
consisting of ground support equipment, the Appraised Value shall be deemed to
be 50% of the value set forth in the most recent Appraisal..

 

“Appropriate Party” means (i) while the Initial Lender holds any Commitment or
Loan, the Initial Lender and (ii) if the Initial Lender is no longer a Lender,
the Administrative Agent (acting at the direction of the Required Lenders).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section ‎11.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.



 

“Attributable Indebtedness” means, as of any date of determination, (a) in
respect of any Capitalized Lease Obligations of any Person, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.

 

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (d) of Section 2.10.

 



 

4 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
an applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

 

“Benchmark” means, initially, USD LIBO Rate; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to USD LIBO Rate or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to Section 2.10(a).

 

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Required Lenders for
the applicable Benchmark Replacement Date:

 

(1)the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(2)the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

 

(3)the sum of: (a) the alternate benchmark rate that has been selected by (y) so
long as the Initial Lender is a Lender, the Initial Lender and (z) otherwise,
the Required Lenders and the Borrower, in each case, as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

 

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Required Lenders in their reasonable
discretion and such screen is administratively acceptable as determined by the
Administrative Agent in its reasonable discretion. If the Benchmark Replacement
as determined pursuant to clause (1), (2) or (3) above would be less than the
Floor, the Benchmark Replacement will be deemed to be the Floor for the purposes
of this Agreement and the other Loan Documents; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then- current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(1)for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Required Lenders:

 

(a)the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;



 

(b)the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

 



 

5 

 

(2)for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by (y) so long as the Initial Lender is a Lender, the Initial Lender
and (z) otherwise, the Required Lenders and the Borrower, in each case, for the
applicable Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar- denominated syndicated credit facilities;

 

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Required Lenders in their
reasonable discretion and such screen is administratively acceptable as
determined by the Administrative Agent in its reasonable discretion; provided
that, any such Benchmark Replacement Adjustment shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.



 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent (after consultation with the
Required Lenders) decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent (after consultation with the
Required Lenders) decides that adoption of any portion of such market practice
is not administratively feasible or if the Administrative Agent (after
consultation with the Required Lenders) determines that no market practice for
the administration of such Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent (after consultation with the Required
Lenders) decides is reasonably necessary in connection with the administration
of this Agreement and the other Loan Documents). The Required Lenders shall
cooperate in good faith with the Administrative Agent so that the Administrative
Agent may determine such Benchmark Replacement Conforming Changes.

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or

 

(3)in the case of an Early Opt-in Election, (y) so long as the Initial Lender is
a Lender, the sixth (6th) Business Day after the date notice of such Early
Opt-in Election is provided to the Administrative Agent and (z) otherwise, the
sixth (6th) Business Day after the date notice of such Early Opt-in Election is
provided to the Administrative Agent, so long as the Administrative Agent has
not received, by 5:00 p.m. (New York City time) on the fifth (5th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
written notice of objection to such Early Opt-in Election from Lenders
comprising the Required Lenders.

 

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 



 

6 

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(1)a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);



 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof), the Federal Reserve Board, the Federal Reserve Bank of New
York, an insolvency official with jurisdiction over the administrator for such
Benchmark (or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that all Available Tenors of such Benchmark (or
such component thereof) are no longer representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.10 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.10.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in introductory paragraph hereof.

 

“Borrower Materials” has the meaning specified in Section ‎11.01(e).

 

“Borrowing” means a borrowing of Loans.



 

“Borrowing Request” means a request for a Borrowing in substantially the form of
Exhibit D or any other form approved by the Administrative Agent.

 



 

7 

 

“Business Day” means any day on which Treasury and the Federal Reserve Bank of
New York are both open for business that is not a Saturday, Sunday or other day
that is a legal holiday under the laws of the State of New York or is a day on
which banking institutions in such state are authorized or required by Law to
close; provided that, when used in connection with a Loan, the term “Business
Day” means any such day that is also a day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank market.

 

“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act and, including, for the avoidance of doubt, any offering of
pass-through certificates by any pass-through trust established by the Parent or
any of its Subsidiaries) in (a) a public offering registered under the
Securities Act, or (b) an offering not required to be registered under the
Securities Act (including, without limitation, a private placement under
Section 4(a)(2) of the Securities Act, an exempt offering pursuant to Rule 144A
and/or Regulation S of the Securities Act and an offering of exempt securities).

 

“Capitalized Lease Obligations” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that all leases of such Person that are or would have been
treated as operating leases for purposes of GAAP prior to the issuance of the
ASU shall continue to be accounted for as operating leases for purposes of all
financial definitions and calculations for purposes of this Agreement (whether
or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
capitalized lease obligations for other purposes.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Closing Date, recorded as capitalized leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability in
accordance with GAAP; provided, further, that all leases of such Person that are
or would have been treated as operating leases for purposes of GAAP prior to the
issuance of the ASU shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations for purposes of this
Agreement (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as capitalized lease obligations for other purposes.

 

“CARES Act” has the meaning specified in the preamble to this Agreement.

 

“Cash Equivalents” means:

 

(a)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)            investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 from S&P or at least P-2 from Moody’s;

 



 

8 



 

(c)            investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $250,000,000;

 

(d)            money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA and
Aaa (or equivalent rating) by at least two (2) Credit Rating Agencies and
(iii) have portfolio assets of at least $5,000,000,000;

 

(e)            deposits available for withdrawal on demand with commercial banks
organized in the United States having capital and surplus in excess of
$100,000,000; and

 

(f)             other short-term liquid investments held by the Parent and the
Subsidiaries as of the Closing Date in accordance with their normal investment
policies and practices for cash management.

 

“CCR Certificate” has the meaning specified in Section ‎6.17(b).

 

“CCR Certificate Delivery Date” has the meaning specified in Section ‎6.17(b).

 

“CCR Reference Date” has the meaning specified in Section ‎6.17(b).

 

“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.

 

“CFC Holdco” means any Domestic Subsidiary that has no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries, or if the Borrower is a direct or indirect Subsidiary of the
Parent, the Parent and its Subsidiaries, taken as a whole to any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act)); (b) the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Borrower or
the Parent, as applicable, (measured by voting power rather than number of
shares), other than (i) any such transaction where the Voting Stock of the
Borrower or the Parent, as applicable, (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for at least a majority of the outstanding
shares of the Voting Stock of such Beneficial Owner (measured by voting power
rather than number of shares), or (ii) the consummation of any merger or
consolidation of the Borrower or the Parent, as applicable, with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); (c) if the Borrower is a direct or indirect Subsidiary
of the Parent, the Parent ceasing to own, directly or indirectly, 100% of the
Equity Interests of the Borrower; (d) the adoption of a plan relating to the
liquidation or dissolution of the Borrower or the Parent or (e) the occurrence
of a “change of control”, “change in control” or similar event under any
Material Indebtedness of the Borrower, the Parent or any parent entity of the
foregoing.

 



 

9 



 

“Closing Date” means the first date all the conditions precedent in
Section ‎4.01 are satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in the Pledge and Security
Agreement.

 

“Collateral Agent” means The Bank of New York Mellon, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

 

“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(i) the Appraised Value of the Eligible Collateral as of the date of the
Appraisal most recently delivered pursuant to Section ‎5.16 (or in the case of
cash and Cash Equivalents, as of such date of determination) to (ii) the
aggregate principal amount of all Loans and Commitments outstanding as of such
date; provided that for the purposes of calculating clause (i) above, (x) no
more than 25% of the Appraised Value of the Eligible Collateral may correspond
to ground support equipment and (y) any amounts held in the Collateral Proceeds
Account shall not be included.

 

“Collateral Proceeds Account” means a deposit account in the name of the
Borrower that is subject to an agreement, in form and substance satisfactory to
the Appropriate Party, establishing Control (as defined in the Pledge and
Security Agreement) of such account by the Collateral Agent.

 

“Commitment” means the commitment of the Initial Lender to make Loans in the
amount of $5,170,000,000, as such commitment may be reduced or terminated
pursuant to Section ‎2.07.

 

“Communications” has the meaning specified in Section ‎11.01(d)(ii).

 

“Competitor” means (i) any Person operating an Air Carrier or a commercial
passenger air carrier business and (ii) any Affiliate of any Person described in
clause (i) (other than any Affiliate of such Person as a result of common
control by a Governmental Authority or instrumentality thereof and any Affiliate
of such Person under common control with such Person which Affiliate is not
actively involved in the management and/or operations of such Person).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings analogous thereto.

 

“Convertible Indebtedness” means Indebtedness of the Parent that is convertible
into common Equity Interests of the Parent (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common Equity Interests).

 

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Credit Rating” means a rating as determined by a Credit Rating Agency of the
Parent’s non-credit-enhanced, senior unsecured long-term indebtedness.

 

“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.

 



 

10 

 

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Required Lenders in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Required Lenders may establish another convention in its reasonable
discretion, subject to the determination by the Administrative Agent of the
administrative feasibility of such convention.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate (before as well as after judgment) equal
to the applicable interest rate plus 2.00% per annum.

 

“Disposition” or “Dispose” means the sale, transfer (including through a plan of
division), license, lease or other disposition of any property by any Person
(including (i) any sale and leaseback transaction, any issuance of Equity
Interests by a Subsidiary of such Person and (ii) with respect to Intellectual
Property, any covenant not to sue, release, abandonment, lapse, forfeiture,
dedication to the public or other similar disposition of Intellectual Property
), including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Equity Interests), pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash, or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interests that would constitute Disqualified Equity
Interests, in each case, prior to the date that is ninety-one (91) days after
the Maturity Date; provided that if such Equity Interests are issued pursuant to
a plan for the benefit of employees of the Parent or any Subsidiary or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States of America, any state thereof, or the District of Columbia.

 

“DOT” means the U.S. Department of Transportation.

 

“Early Opt-in Election” means, if the then-current Benchmark is USD LIBO Rate,
the occurrence of:

 

(1)(x) so long as the Initial Lender is a Lender, the Initial Lender and
(y) otherwise, the Required Lenders, in each case notifying to the
Administrative Agent that the Initial Lender or the Required Lenders have
determined that at least five currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time contain (as a result of amendment or
as originally executed) a SOFR-based rate (including SOFR, a term SOFR or any
other rate based upon SOFR) as a benchmark rate (and such syndicated credit
facilities are identified in such notice and are publicly available for review),
and     (2)(x) so long as the Initial Lender is a Lender, the election by the
Initial Lender and (y) otherwise, the joint election by the Required Lenders and
the Borrower to trigger a fallback from USD LIBO Rate and, in each case, the
provision to the Administrative Agent and the other Lenders of written notice of
such election.

 



 

11 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Appraiser” means (a) with respect to aircraft or engines: Morten
Beyer & Agnew, International Bureau of Aviation, Ascend Worldwide Group, ICF
International Inc., BK Associates, Inc., Aircraft Information Services Inc.,
AVITAS, Inc., PAC Appraisal Inc., Aviation Specialists Group, Aviation Asset
Management Inc. or IBA Group Ltd., (b) with respect to slots, gates or routes:
Morten Beyer & Agnew, ICF International Inc., PAC Appraisal Inc. or BK
Associates, Inc., (c) with respect to parts, Morten Beyer & Agnew, ICF
International Inc., Sage-Popovich, Inc., PAC Appraisal Inc., Aviation Asset
Management Inc. or Alton Aviation Consultancy LLC, (d) with respect to any other
type of property, Deloitte & Touche LLP, Andersen Tax LLC, BBC Aviation
Enterprises Aviation Advisors Group, LLC, PricewaterhouseCoopers, CBRE Group
Inc. and Jones Lang LaSalle Incorporated, and (e) any independent appraisal firm
appointed by the Borrower and acceptable to the Appropriate Party.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section ‎11.04(b)(iii), 11.04(b)(v) and 11.04(b)(vi) (subject to
such consents, if any, as may be required under Section ‎11.04(b)(iii));
provided that no Competitor shall be an Eligible Assignee.

 

“Eligible Collateral” means, as of any date, all Collateral on which the
Collateral Agent has, as of such date, to the extent purported to be created by
the applicable Security Document, a valid and perfected first priority Lien
and/or mortgage (or comparable Lien) for the benefit of the Secured Parties and
which is otherwise subject only to Permitted Liens and satisfies the
requirements set out in the Loan Documents for such type of Collateral.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions, including all common law, relating to pollution or the protection
of health, safety or the environment or the release of any materials into the
environment, including those related to Hazardous Materials, air emissions,
discharges to waste or public systems and health and safety matters.

 

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), directly or indirectly, resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment, disposal or permitting or
arranging for the disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, as to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(other than Convertible Indebtedness or any other debt security that is
convertible into or exchangeable for Equity Interests of such Person and the
Warrants).

 



 

12 



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Credit Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code or Section 302 of
ERISA).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by any Credit Party or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules or the filing of an
application for the waiver of the minimum funding standards under the Pension
Funding Rules; (c) the incurrence by any Credit Party or any ERISA Affiliate of
any liability pursuant to Section 4063 or 4064 of ERISA or a cessation of
operations with respect to a Pension Plan within the meaning of
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by any Credit
Party or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvent (within the meaning of
Title IV of ERISA); (e) the filing of a notice of intent to terminate a Pension
Plan under, or the treatment of a Pension Plan amendment as a termination under,
Section 4041 of ERISA; (f) the institution by the PBGC of proceedings to
terminate a Pension Plan; (g) any event or condition that constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (h) the determination that any Pension
Plan is in at-risk status (within the meaning of Section 430 of the Code or
Section 303 of ERISA) or that a Multiemployer Plan is in endangered or critical
status (within the meaning of Section 432 of the Code or Section 305 of ERISA);
(i) the imposition or incurrence of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Credit Party or any ERISA Affiliate; (j) the engagement by any Credit Party
or any ERISA Affiliate in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; (k) the imposition of a lien upon any Credit Party
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; or (l) the
making of an amendment to a Pension Plan that could result in the posting of
bond or security under Section 436(f)(1) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted LIBO Rate for each outstanding Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

 

“Event of Default” has the meaning specified in Article ‎VII.

 

“Excluded Assets” has the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Excluded Subsidiary” means any Subsidiary of the Parent (other than the
Borrower) that (i) is not wholly-owned, directly or indirectly, by the Parent,
(ii) is a captive insurance company, (iii) is an Immaterial Subsidiary, (iv) is
a Receivables Subsidiary or (v) is a Foreign Subsidiary or a CFC Holdco existing
on the Closing Date; provided that, notwithstanding the foregoing, (1) a
Subsidiary will not be an Excluded Subsidiary if it (x) owns assets that are
intended to be included in the Collateral, (y) owns individually, or in the
aggregate with other Subsidiaries (including any Subsidiary that would otherwise
qualify as an Excluded Subsidiary), a majority of the Equity Interests of any
Subsidiary that owns any assets that are intended to be included in the
Collateral or (z) guarantees Material Indebtedness of the Parent or any of its
Subsidiaries (other than any acquired Subsidiary that guarantees assumed
Indebtedness of a Person acquired pursuant to an acquisition permitted under
this Agreement that is existing at the time of such acquisition or investment;
provided that such Indebtedness was not created in contemplation of or in
connection with such acquisition and the amount of such Indebtedness is not
increased), provided further that, notwithstanding the foregoing, United Ground
Express, Inc. and each of the MPH Companies shall at all times constitute
Excluded Subsidiaries.

 



 

13 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loans
(other than pursuant to an assignment request by the Borrower under
Section ‎2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section ‎2.16, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section ‎2.16(g) and (d) any withholding Taxes imposed under FATCA.

 

“Export Control Laws” means any applicable export control Laws including the
International Traffic in Arms Regulations (22 C.F.R. 120 et seq.) and the Export
Administration Regulations (15 C.F.R. 730 et seq.).

 

“FAA” means the United States Federal Aviation Administration and any successor
thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FCPA” has the meaning specified in Section ‎3.15(b).

 

“Federal Funds Effective Rate” means, for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.



 

“Finance Entity” means any Person created or formed by or at the direction of
the Parent or any of its Subsidiaries for the purpose of financing aircraft and
aircraft related assets and related pre-delivery payment obligations of Parent
or such Subsidiaries that; provided, that, such (i) Person holds no material
assets other than the aircraft or aircraft related assets to be financed or
assets pursuant to which related pre-delivery payment obligations arise,
(ii) financing is in the ordinary course of business of the Parent and its
Subsidiaries or otherwise customary for airlines based in the United States and
(iii) Person holds no assets constituting, or otherwise intended to be included
in, Collateral.

 

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Fitch” means Fitch Ratings and any successor to its rating agency business.

 

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBO Rate. As of the
Closing Date, the Floor shall be 0%.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Parent or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 



 

14 

 

“GAAP” means, subject to Section ‎1.03, United States generally accepted
accounting principles as in effect from time to time; provided that if at any
time any change in GAAP would affect the computation of any financial ratio or
financial requirement, or compliance with any covenant, set forth in any Loan
Document, the Required Lenders and the Borrower will negotiate in good faith to
amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that until so amended, (a) such ratio, requirement or
covenant will continue to be computed in accordance with GAAP prior to such
change therein and (b) the Borrower will provide to the Administrative Agent and
the Lenders reconciliation statements to the extent requested.

 

“Gate Leasehold” has the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section ‎9.01.

 

“Guarantor” means the Parent and each other Guarantor listed on the signature
page to this Agreement and any other Person that Guarantees the Obligations
under this Agreement and any other Loan Document.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and other
substances or wastes of any nature regulated under or with respect to which
liability or standards of conduct are imposed pursuant to any Environmental Law.

 

“Immaterial Subsidiaries” means one or more Subsidiaries, for which (a) the
assets of all such Subsidiaries constitute, in the aggregate, no more than 7.50%
of the total assets of the Parent and its Subsidiaries on a consolidated basis
(determined as of the last day of the most recent fiscal quarter of Parent for
which financial statements are available), and (b) the revenues of all such
Subsidiaries account for, in the aggregate, no more than 7.50% of the total
revenues of the Parent and its Subsidiaries on a consolidated basis for the four
(4) fiscal quarter period ending on the last day of the most recent fiscal
quarter of Parent for which financial statements are available; provided that
(x) a Subsidiary will not be an Immaterial Subsidiary if it (i) directly or
indirectly guarantees, or pledges any property or assets to secure, any
Obligations, (ii) owns any assets that are intended to be included in the
Collateral or is party to any agreements that constitute (or would constitute)
Collateral or (iii) owns a majority of the Equity Interests of any Subsidiary
that owns any assets that are intended to be included in the Collateral and
(y) the Borrower shall not be an Immaterial Subsidiary.

 



 

15 

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)            all direct or contingent obligations of such Person arising under
(i) letters of credit (including standby and commercial), bankers’ acceptances
and bank guaranties and (ii) surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

(c)            net obligations of such Person under any Swap Contract;

 

(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)             all Attributable Indebtedness;

 

(g)            all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)            all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Indebtedness of any Person for
purposes of clause (e) that is expressly made non-recourse or limited-recourse
(limited solely to the assets securing such Indebtedness) to such Person shall
be deemed to be equal to the lesser of (i) the aggregate principal amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section ‎11.03(b).

 

“Information” has the meaning specified in Section ‎11.12.

 

“Initial Lender” means Treasury or its designees (but, for the avoidance of
doubt, excluding any assignee of the Loans).

 

“Intellectual Property” has the meaning assigned to such term in the Pledge and
Security Agreement.

 



 

16 

 

“Interest Payment Date” means the first Business Day following the 14th day of
each March, June, September and December (beginning with September 15, 2021),
and the Maturity Date.

 

“Interest Period” means, as to any Borrowing, (a) for the initial Interest
Period, the period commencing on the date of such Borrowing and ending on the
next succeeding Interest Payment Date and (b) for each Interest Period
thereafter, the period commencing on the last day of the next preceding Interest
Period and ending on the next succeeding Interest Payment Date.

 

“International Registry” has the meaning assigned to such term in the Pledge and
Security Agreement.



 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on the Bloomberg “LIBOR01”
screen page (or any successor or replacement screen on such service; in each
case the “Screen Rate”) for the longest period (for which that Screen Rate is
available) that is shorter than three (3) months and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available) that is equal to or
exceeds three (3) months, in each case, at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs Indebtedness of the type referred to in clause (h) of the definition of
“Indebtedness” in respect of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but giving effect to any returns or
distributions of capital or repayment of principal actually received in case by
such Person with respect thereto.

 

“IRS” means the United States Internal Revenue Service.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Initial Lender and any other Person that shall have become
party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, the greater of (a) the rate appearing on the Bloomberg
“LIBOR01” screen page (or any successor or replacement screen on such service)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity of three (3) months; provided that (i) if such rate is not available at
such time for any reason, then the “LIBO Rate” shall be the Interpolated Rate,
and (ii) if the Interpolated Rate is not available (except as set forth in
Section 2.10), the “LIBO Rate” shall be the LIBO Rate for the immediately
preceding Interest Period, two (2) Business Days prior to the commencement of
such Interest Period and (b) 0%.

 



 

17 

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, any option or other
agreement to sell or give a security interest in an asset, or preference,
priority, or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Liquidity” means the sum of (i) all unrestricted cash and Cash Equivalents of
Parent and its Subsidiaries, (ii) cash or Cash Equivalents of the Parent and its
Subsidiaries restricted in favor of the Obligations or in connection with the
Payroll Support Program Agreement (other than any amounts held in the Collateral
Proceeds Account), (iii) the aggregate principal amount committed and available
to be drawn by the Parent and its Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities of the Parent and its Subsidiaries, (iv) any remaining aggregate
principal amount committed and available to be drawn (taking into account any
applicable restrictions) by the Parent and its Subsidiaries in respect of the
Loans and (v) the scheduled net proceeds (after giving effect to any expected
repayment of existing Indebtedness using such proceeds) of any Capital Markets
Offering of the Parent or any of its Subsidiaries that has priced but has not
yet closed (until the earliest of the closing thereof, the termination thereof
without closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).

 

“Loan” means a loan made by a Lender to the Borrower pursuant to this Agreement.

 

“Loan Application Form” means the application form and any related materials
submitted by the Borrower to the Initial Lender in connection with an
application for the Loans under Division A, Title IV, Subtitle A of the CARES
Act.

 

“Loan Documents” means, collectively, this Agreement, any Security Document, any
promissory notes issued pursuant to Section ‎2.11(b) and any other documents
entered into in connection herewith (including an Administrative Agency Fee
Letter, if any).

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Parent and
its Subsidiaries taken as a whole; or (b) a material adverse effect on (i) the
ability of the Borrower or any Credit Party to perform its Obligations, (ii) the
legality, validity, binding effect or enforceability against the Borrower or any
Credit Party of any Loan Document to which it is a party or the validity,
perfection and first priority of the Liens on the Collateral in favor of the
Collateral Agent taken as a whole or with respect to a substantial portion of
the Collateral, or (iii) the rights, remedies and benefits available to, or
conferred upon, the Lenders or the Agents under any Loan Documents; provided
that the impacts of the COVID-19 disease outbreak will be disregarded for
purposes of clauses (a) of this definition to the extent (i) publicly disclosed
in any SEC filing of the Parent or otherwise provided to the Initial Lender
prior to the Closing Date and (ii) the scope of such adverse effect is no
greater than that which has been disclosed as of the Closing Date.

 

“Material Indebtedness” means Indebtedness of the Parent or any of its
Subsidiaries (other than the Loans) outstanding under the same agreement in a
principal amount exceeding $220,000,000.

 



 

18 



 

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.



 

“Maturity Date” means the date that is five (5) years after the Closing Date
(except that, if such date is not a Business Day, the Maturity Date shall be the
preceding Business Day).

 

“Maximum Rate” has the meaning specified in Section ‎11.14.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“MPH Companies” means each of (i) Mileage Plus Holdings, LLC (“MPH”), a Delaware
limited liability company, (ii) each Subsidiary of MPH and (iii) each entity
formed in connection with the Madrid Protocol Holding Structure (as defined in
the MPH Facility) and, if applicable, the Alternative Madrid Structure (as
defined in the MPH Facility).

 

“MPH Facility” means, collectively, (i) that certain Term Loan Credit and
Guaranty Agreement dated as of July 2, 2020, among, inter alios, MPH and Mileage
Plus Intellectual Property Assets, Ltd. (“MIPA”), as borrowers, United Airlines
Holdings, Inc. and United Airlines, Inc., as guarantors, the MPH Companies from
time to time party thereto as guarantors, the lenders from time to time party
thereto, Goldman Sachs Bank USA, as administrative agent, and Wilmington Trust,
National Association, as collateral administrator and (ii) that certain
Indenture dated as of July 2, 2020, among, inter alios, MPH and MIPA, as
issuers, United Airlines Holdings, Inc. and United Airlines, Inc., as
guarantors, the MPH Companies from time to time party thereto as guarantors and
Wilmington Trust, National Association, as trustee and collateral custodian, in
each case, including any modifications, replacements, renewals, refinancings or
extensions thereof.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, during the preceding five (5) plan
years has made or been obligated to make contributions, or has any liability.

 

“Multiple Employer Plan” means a Plan with respect to which any Credit Party or
any ERISA Affiliate is a contributing sponsor, and that has two (2) or more
contributing sponsors at least two (2) of whom are not under common control, as
such a plan is described in Section 4064 of ERISA.

 

“Net Proceeds” means in connection with any Disposition or Recovery Event, the
aggregate cash and Cash Equivalents received by the Parent or any of its
Subsidiaries in respect of a Disposition of Collateral (including, without
limitation, any cash or Cash Equivalents received in respect of or upon the
Disposition of any non-cash consideration received in any such Disposition of
Collateral) or Recovery Event, net of the direct costs and expenses relating to
such Disposition and incurred by the Parent or a Subsidiary (including the sale
or disposition of such non-cash consideration) or any such Recovery Event,
including, without limitation, legal, accounting and investment banking fees,
and sales commissions, and any relocation expenses incurred as a result of the
Disposition or Recovery Event, taxes paid or reasonably estimated to be payable
as a result of the Disposition or Recovery Event, in each case, after taking
into account any available tax credits or deductions and any tax sharing
arrangements.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section ‎11.02 and (b) has been approved
by the Required Lenders.

 

“Note” means the promissory note executed by the Borrower pursuant to
Section 2.11(b).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, each Credit Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or required to be
performed, or to become due or to be performed, now existing or hereafter
arising and including interest and fees that accrue after the commencement by or
against any Credit Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by the Borrower or any other Credit Party under any Loan
Document, (b) the obligation of any Credit Party to reimburse any amount in
respect of any of the foregoing that the Lenders, in each case in their sole
discretion, may elect to pay or advance on behalf of any Credit Party and
(c) the obligation of any Credit Party or any of its Subsidiaries to take any
action or refrain from taking any action as required by the covenants and other
provisions contained in this Agreement and any other Loan Document.

 



 

19 

 

“Obligee Guarantor” has the meaning specified in Section ‎9.06.

 

“Organizational Documents” means (a) as to any corporation, the charter or
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) as to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability agreement and
(c) as to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loans or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section ‎2.19(b)).

 

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

 

“Parent” has the meaning specified in introductory paragraph hereof.

 

“Participant” has the meaning specified in Section ‎11.04(d).

 

“Participant Register” has the meaning specified in Section ‎11.04(d).

 

“Payroll Support Program Agreement” means that certain Payroll Support Program
Agreement dated as of April 20, 2020, between the Borrower and Treasury.



 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA (as modified by
the CARES Act) regarding minimum funding standards and minimum required
contributions (including any installment payment thereof) to Pension Plans and
Multiemployer Plans and set forth in, with respect to plan years ending prior to
the effective date of the Pension Act, Section 412 of the Code and Section 302
of ERISA, each as in effect prior to the Pension Act and, thereafter,
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA.

 



 

20 

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Credit Party or any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Perfection Requirement” has the meaning specified in the Pledge and Security
Agreement.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent’s common Equity
Interests purchased by the Parent in connection with the issuance of any
Convertible Indebtedness; provided that the purchase price for such Permitted
Bond Hedge Transaction does not exceed the net proceeds received by the Parent
from the sale of such Convertible Indebtedness issued in connection with the
Permitted Bond Hedge Transaction.

 

“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, the business in which the
Parent and its Subsidiaries are engaged on the date of this Agreement.

 

“Permitted Liens” means:

 

(1)            Liens created for the benefit of (or to secure the payment and
performance of) the Obligations or any Guaranteed Obligations;

 

(2)            Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(3)            Liens imposed by law, including carriers’, vendors’,
materialmen’s, warehousemen’s, landlord’s, mechanics’, repairmen’s, employees’
or other like Liens, in each case, incurred in the ordinary course of business;

 

(4)            Liens arising by operation of law in connection with judgments,
attachments or awards which do not constitute an Event of Default hereunder;

 

(5)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;



 

(6)            [Reserved];

 

(7)            to the extent applicable, salvage or similar rights of insurers,
in each case as it relates to Collateral; and

 

(8)            Liens expressly permitted by the Pledge and Security Agreement.

 

“Permitted Refinancing” means with respect to any Person, any refinancings,
renewals, or extensions of any Indebtedness of such Person so long as: (a) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto; (b) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of the Lenders;
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness; (d) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended and (e) to the extent the Indebtedness that is refinanced,
renewed, or extended is unsecured, the Indebtedness resulting from such
refinancing, renewal or extension must be unsecured.

 



 

21 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Parent or any Subsidiary, or any such
plan to which the Parent or any Subsidiary is required to contribute on behalf
of any of its employees or with respect to which any Credit Party has any
liability.

 

“Platform” means Debt Domain, Intralinks, Syndtrak, DebtX or a substantially
similar electronic transmission system.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
and delivered by the Borrower and each Guarantor on the Closing Date in form and
substance acceptable to the Initial Lender and the Collateral Agent, as it may
be amended, supplemented, restated or otherwise modified from time to time. For
the avoidance of doubt, the terms of the “Pledge and Security Agreement” shall
include the terms of all Applicable Annexes (as defined in the Pledge and
Security Agreement).

 

“Prepayment Notice” means a notice by the Borrower to prepay Loans, which shall
be in such form as the Appropriate Party may approve.

 

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Required
Lenders) or any similar release by the Federal Reserve Board (as determined by
the Required Lenders). Any change in the Prime Rate shall take effect at the
opening of business on the day such change is publicly announced or quoted as
being effective.



 

“Proceeds” means “proceeds,” as defined in Article 9 of the UCC.

 

“PSP Warrant Agreement” means that certain warrant agreement, dated as of
April 20, 2020 between Parent and Treasury.

 

“Public Lender” has the meaning specified in Section ‎11.01(e).

 

“Receivables Subsidiary” means (x) a Wholly-Owned Subsidiary of the Parent
formed for the purpose of and which engages in no activities other than in
connection with the financing or securitization of accounts receivables (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (1) is guaranteed by the Parent by any Subsidiary of the Parent, and
excluding any guarantees of obligations (other than the principal of, and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings,
(2) is recourse to or obligates the Parent or any Subsidiary of the Parent in
any way other than pursuant to Standard Securitization Undertakings or
(3) subjects any property or asset of the Parent or any Subsidiary of the Parent
(other than accounts receivable and related assets) or any property or asset of
the type that is intended to be include in the Collateral, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which neither the
Parent nor any Subsidiary of the Parent (other than another Receivables
Subsidiary) has any material contract, agreement, arrangement or understanding
(other than pursuant to the related financing of accounts receivable) other than
on terms no less favorable to the Parent or such Subsidiary than those that
might be obtained at the time from Persons who are not Affiliates of the Parent
and (c) with which neither the Parent nor any Subsidiary of the Parent has any
obligation to maintain or preserve such Subsidiary’s financial condition, other
than a minimum capitalization in customary amounts, or to cause such Subsidiary
to achieve certain levels of operating results or (y) any Subsidiary of a
Receivables Subsidiary. For the avoidance of doubt, the Parent and any
Subsidiary of the Parent may enter into Standard Securitization Undertakings for
the benefit of a Receivables Subsidiary..

 

“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent or
(c) any Lender, as applicable.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Collateral or any Event of Loss (as defined in the Pledge and Security
Agreement).

 

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is USD LIBO Rate, 11:00 a.m. (London time) on the day that
is two London banking days preceding the date of such setting, and (2) if such
Benchmark is not USD LIBO Rate, the time determined by the Required Lenders in
their reasonable discretion, provided that such time is determined to be
administratively feasible by the Administrative Agent.

 

“Register” has the meaning specified in Section ‎11.04(c).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 



 

22 

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board or the Federal Reserve Bank of New York, or any successor
thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30)-day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the aggregate Outstanding Amount of Loans of all Lenders at such
time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means (a) the chief executive officer, president,
executive vice president or a Financial Officer of the Borrower or such Credit
Party, as applicable, (b) solely for purposes of the delivery of incumbency
certificates and certified Organizational Documents and resolutions pursuant to
Section ‎4.01, any vice president, secretary or assistant secretary of the
Borrower or such Credit Party and (c) solely for purposes of Borrowing Requests,
prepayment notices and notices for Commitment terminations or reductions given
pursuant to Article ‎II, any other officer or employee of the Borrower so
designated from time to time by one of the officers described in clause (a) in a
notice to the Administrative Agent (together with evidence of the authority and
capacity of each such Person to so act in form and substance satisfactory to the
Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of the a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership or other action on the
part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interest, or on account of any return of capital to such Person’s shareholders,
partners or members (or the equivalent Persons thereof).

 

“Route Authority” has the meaning assigned to such term in the Pledge and
Security Agreement. “S&P” means S&P Global Ratings, and any successor to its
rating agency business.

 

“Sanctioned Country” has the meaning specified in Section ‎3.15(a).

 



 

23 

  

“Sanctioned Person” has the meaning specified in Section ‎3.15(a).

 

“Sanctions” has the meaning specified in Section ‎3.15(a).

 

“Screen Rate” has the meaning specified in the definition of the term
“Interpolated Rate”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Document” means the Pledge and Security Agreement and any security or
pledge agreement, mortgage, hypothecation or other agreement, instrument or
document relating to collateral for the Loans (including any short form
agreements, supplements, control agreements, collateral access agreements and
registrations executed or made) that may exist at any time and from time to
time, as amended from time to time.

 

“Slot” has the meaning assigned to such term in the Pledge and Security
Agreement.

 

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00
a.m. (New York City time) on the immediately succeeding Business Day.

 

“SOFR Administrator” means the Federal Reserve Bank of New York (or a successor
administrator of the secured overnight financing rate).

 

“SOFR Administrator’s Website” means the website of the Federal Reserve Bank of
New York, currently at http://www.newyorkfed.org, or any successor source for
the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.

 

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. For the avoidance of doubt, a Person
shall not fail to be Solvent on any date solely as a result of such person’s
audit having a “going concern” or like qualification, exception or explanatory
paragraph or any qualification, exception or explanatory paragraph as to the
scope of such audit solely due to the COVID-19 disease outbreak.

 

“Spare Parts” has the meaning assigned to such term in the Pledge and Security
Agreement.

 

“Standard Securitization Undertakings” means all representations, warranties,
covenants, indemnities, performance Guarantees and servicing obligations entered
into by the Parent or any Subsidiary (other than a Receivables Subsidiary),
which are customary in connection with any financing of accounts receivable.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, association or joint venture or other business entity of which a
majority of the Equity Interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
owned or the management of which is controlled, directly, or indirectly through
one or more intermediaries, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 



 

24 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, as to any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



 

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.



 

“Trade Date” means the date on which an assigning Lender enters into a binding
agreement to sell and assign all or a portion of its rights and obligations
under this Agreement to another Person.

 

“Treasury” has the meaning specified in the preamble to this Agreement.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

 

“Uniform Commercial Code” and “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York or, when the context implies,
the Uniform Commercial Code as in effect from time to time in any other
applicable jurisdiction.

 

“United States” and “U.S.” mean the United States of America.

 

“USD LIBO Rate” means the LIBO Rate for U.S. dollars.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section ‎2.16(g).

 



 

25 

 

“Voting Stock” of any specified Person as of any date means the equity interests
of such Person that is at the time entitled to vote in the election of the board
of directors of such Person.

 

“Warrant Agreement” means the warrant agreement, dated as of the date hereof
between Parent and Treasury, pursuant to which Parent agrees to issue Warrants
to Treasury upon each Borrowing.

 

“Warrants” means, collectively, those certain warrants issued to Treasury under
the Warrant Agreement or the PSP Warrant Agreement.

 

“Wholly-Owned” means, as to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than
(a) director’s qualifying shares and (b) shares issued to foreign nationals to
the extent required by Applicable Law) are owned by such Person and/or by one or
more Wholly-Owned Subsidiaries of such Person.

 

“Withholding Agent” means the Borrower and the Administrative Agent or other
person making or transferring to any Lender any payment on behalf of the
Borrower.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which powers are described in the EU Bail-In Legislation Schedule and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of such Person or any other
Person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those power .

 

SECTION 1.02      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
word “or” is not exclusive. The word “year” shall refer (i) in the case of a
leap year, to a year of three hundred sixty-six (366) days, and (ii) otherwise,
to a year of three hundred sixty-five (365) days. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

SECTION 1.03      Accounting Terms; Changes in GAAP.

 

(a)            Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall be construed in
conformity with GAAP. Financial statements and other information required to be
delivered by the Parent to the Lenders pursuant to Sections ‎5.01(a) and
‎5.01(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Parent and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)            Changes in GAAP. If the Borrower notifies the Administrative
Agent (who will forward such notification to the Lenders) that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn, the Required Lenders shall have notified the Borrower (with a copy to
the Administrative Agent) of their objection to such amendment or such provision
shall have been amended in accordance herewith.

 

SECTION 1.04      Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto.

 



 

26 

 

SECTION 1.05      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II

 

COMMITMENTS AND BORROWINGS

 

SECTION 2.01      Commitments. Subject to the terms and conditions set forth
herein, the Initial Lender agrees to make the Loans to the Borrower in one or
more installments on or after the Closing Date in an aggregate principal amount
not to exceed the Initial Lender’s Commitment. Amounts borrowed under this
Section ‎2.01 and repaid or prepaid may not be reborrowed.

 

SECTION 2.02      Loans and Borrowings.

 

(a)            Borrowings. The Borrower shall request the initial Borrowing of
the Loans on the Closing Date and may request one or more subsequent Borrowings
of the Loans; provided that the Borrower shall request no more than three
(3) total Borrowings.

 

(b)            Minimum Amounts. Each Borrowing shall be in an aggregate amount
of $520,000,000 or a larger multiple of $5,000,000; provided that the final
Borrowing may be in an amount equal to the aggregate remaining outstanding
Commitment available to the Borrower under the terms and conditions of this
Agreement.

 

(c)            Funding of Borrowings. Each Lender shall make the amount of each
Borrowing to be made by it hereunder available to the Administrative Agent by
wire transfer of immediately available funds to the Administrative Account not
later than 12:00 noon (New York City time) on the proposed date thereof. The
Administrative Agent will make all such funds so received available to the
Borrower in like funds, by wire transfer of such funds in accordance with the
instructions provided in the applicable Borrowing Request; provided that if all
such requested funds are not received by the Administrative Agent by 12:00 noon
(New York City time) on the proposed date for such Borrowing, the Administrative
Agent shall distribute such funds on the next succeeding Business Day.

 

SECTION 2.03      Borrowing Requests. 

 

(a)            Notice by Borrower. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing not later than
11:00 a.m. (New York City time) (i) with respect to the initial Borrowing under
this Agreement, three (3) Business Days prior to the date of the requested
Borrowing and (ii) for each subsequent Borrowing, five (5) Business Days before
such Borrowing. Each such notice shall be irrevocable and shall be in the form
of a written Borrowing Request, appropriately completed and signed by a
Responsible Officer of the Borrower. The Administrative Agent shall promptly
advise the applicable Lenders of any Borrowing Request given pursuant to this
Section 2.03(a) (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.



 

(b)            Content of Borrowing Requests. Each Borrowing Request for a
Borrowing pursuant to this Section shall specify the following information in
compliance with Section ‎2.02: (i) the aggregate amount of the requested
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day); and
(iii) the location and number of the Borrower’s account to which funds are to be
disbursed.

 



 

27 

 

SECTION 2.04      [Reserved].

 

SECTION 2.05      [Reserved].

 

SECTION 2.06      Prepayments.

 

(a)            Optional Prepayments. The Borrower may, upon written notice to
the Administrative Agent, at any time and from time to time prepay the Loans in
whole or in part without premium or penalty, subject to the requirements of this
Section. Partial prepayments of the Loans shall be in a minimum aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Notwithstanding anything herein to the contrary, the Borrower may at
any time elect to prepay the loans with funds contained in the Collateral
Proceeds Account.

 

(b)            Mandatory Prepayments.

 

(i)            Dispositions of Collateral. Within three (3) Business Days of the
receipt by the Parent or any of its Subsidiaries of any Net Proceeds from a
Disposition of Collateral not permitted by Section ‎6.04, the Borrower shall
prepay the Loans in an amount equal to 100% of such Net Proceeds.

 

(ii)           Recovery Events. Within three (3) Business Days of the receipt by
the Parent or any of its Subsidiaries of any Net Proceeds from a Recovery Event
in respect of Collateral, the Borrower shall either (x) prepay the Loans in an
amount equal to 100% of such Net Proceeds or (y) deposit such Net Proceeds into
the Collateral Proceeds Account for such purpose and thereafter such Net
Proceeds shall be applied (to the extent not otherwise applied pursuant to the
immediately succeeding proviso) to prepay the Loans; provided that (I) the
Borrower may use such Net Proceeds to (A) replace the assets which are the
subject of such Recovery Event with assets that are of the same type of
Collateral, or (B) repair the assets which are the subject of such Recovery
Event, in each case, within 270 days after such deposit is made, (II) all such
Net Proceeds amount may, at the option of the Borrower at any time, be applied
to repay the Loans, and (III) upon the occurrence of an Event of Default, the
amount of any such deposit may be applied by the Administrative Agent to repay
the Loans.

 

(iii)          Certain Debt Issuances. Immediately upon receipt by the Parent or
any of its Subsidiaries of any proceeds from the incurrence of any Indebtedness
that is secured by Liens on the Collateral (other than Permitted Liens), the
Borrower shall prepay the Loans in an amount equal to 100% of any such proceeds
from any such Indebtedness.

 

(iv)            Change of Control. Immediately upon the occurrence of a Change
of Control, the Borrower shall prepay the Loans in an amount equal to 100% of
the aggregate outstanding principal amount of Loans.

 

(c)            Notices. Each such notice pursuant to this Section shall be in
the form of a written Prepayment Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, and must be received by the Administrative
Agent not later than 11:00 a.m. (New York City time) three (3) Business Days
before the date of prepayment (which delivery may initially be by electronic
communication including fax or email and shall be followed by an original
authentic counterpart thereof) . Each Prepayment Notice shall specify (x) the
prepayment date and (y) the principal amount of the Loans or portion thereof to
be prepaid. Each Prepayment Notice shall be irrevocable.

 



 

28 

 

(d)            Payments. Any prepayment of the Loans pursuant to this
Section ‎2.06 shall be accompanied by accrued interest on the principal amount
prepaid as set forth in Section‎ 2.09(c).

 

SECTION 2.07      Reduction and Termination of Commitments. The Initial Lender’s
Commitment shall (x) automatically and permanently be reduced by the amount of
any Borrowing of a Loan and (y) automatically and permanently terminate on
March 26, 2021. The Borrower may, upon not less than three (3) Business Days’
notice to the Initial Lender and the Administrative Agent, terminate the
Commitment or, from time to time, reduce the Commitment. Any such reduction in
the Commitment shall be in an amount equal to $1,000,000 or a whole multiple
thereof, and shall permanently reduce the Commitment.

 

SECTION 2.08      Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
principal amount of all Loans outstanding on the Maturity Date.

 

SECTION 2.09      Interest.

 

(a)            Interest Rates. Subject to paragraph (b) of this Section, the
Loans shall bear interest at a rate per annum equal to the Adjusted LIBO Rate
plus the Applicable Rate.

 

(b)            Default Interest. If any amount payable by the Borrower under
this Agreement or any other Loan Document (including principal of any Loan,
interest, fees and other amount) is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a rate per annum equal to the applicable Default Rate. Upon the
request of the Required Lenders, while any Event of Default exists, the Borrower
shall pay interest on the principal amount of all Loans outstanding hereunder at
a rate per annum equal to the applicable Default Rate.

 

(c)            Payment Dates. Accrued interest on each Loan shall be payable in
arrears on or before 12:00 noon (New York City time) on each Interest Payment
Date applicable thereto and at such other times as may be specified herein;
provided that (i) interest accrued pursuant to paragraph (b) of this
Section shall be payable on demand and (ii) in the event of any repayment or
prepayment of any Loan (including mandatory prepayments under Section ‎2.06(b)),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

 

(d)            Interest Computation. All interest hereunder shall be computed on
the basis of a year of three hundred sixty (360) days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). The Adjusted LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

SECTION 2.10      Benchmark Replacement Setting.



 

(a)            Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, if a Benchmark Transition Event or an
Early Opt-in Election, as applicable, and its related Benchmark Replacement Date
have occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, as notified by the Required Lenders to the
Administrative Agent in writing, then (x) if a Benchmark Replacement is
determined in accordance with clause (1) or (2) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of such Benchmark setting and subsequent Benchmark settings
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document and (y) if a Benchmark Replacement is
determined in accordance with clause (3) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders and the Administrative Agent by
the Required Lenders without any amendment to, or further action or consent of
any other party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders.

 



 

29 

 

(b)            Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent (after
consultation with the Required Lenders) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement or
any other Loan Document.

 

(c)            Notices; Standards for Decisions and Determinations. The Initial
Lender or the Required Lenders, as the case may be, will promptly notify the
Administrative Agent, which will then promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date, (ii) the
implementation of any Benchmark Replacement, (iii) the removal or reinstatement
of any tenor of a Benchmark pursuant to clause (d) below and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. The
Administrative Agent will promptly notify the Borrower and the Lenders of the
effectiveness of any Benchmark Replacement Conforming Changes. Any
determination, decision or election that may be made by any Lender (or group of
Lenders) or the Administrative Agent, if applicable, pursuant to this
Section ‎2.10, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party to this
Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section ‎2.10. Notwithstanding anything in this
Agreement to the contrary, the Administrative Agent does not warrant or accept
any responsibility for, and shall not have any liability with respect to, any
determination made by it in connection with the adoption of Benchmark
Replacement Conforming Changes or for the impact of such Benchmark Replacement
Conforming Changes, nor for the failure to adopt any Benchmark Replacement
Conforming Changes due to the failure of the Required Lenders to cooperate in
good faith in connection with the determination of any Benchmark Replacement
Conforming Changes.

 

(d)            Unavailability of Tenor of Benchmark. Notwithstanding anything to
the contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement), (i) if the
then-current Benchmark is a term rate (including Term SOFR or USD LIBO Rate) and
either (A) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion or (B) the regulatory
supervisor for the administrator of such Benchmark has provided a public
statement or publication of information announcing that any tenor for such
Benchmark is or will be no longer representative, then the definition of
“Interest Period” may be modified for any Benchmark settings at or after such
time to remove such unavailable or non-representative tenor and (ii) if a tenor
that was removed pursuant to clause (i) above either (A) is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) used by the Administrative Agent or (B) is not, or is no
longer, subject to an announcement that it is or will no longer be
representative for a Benchmark (including a Benchmark Replacement), then the
definition of “Interest Period” may be modified for all Benchmark settings at or
after such time to reinstate such previously removed tenor.



 

(e)            Benchmark Unavailability Period. During any Benchmark
Unavailability Period, all calculations of interest by reference to a LIBO Rate
hereunder shall instead be made by reference to the Alternate Base Rate.

 



 

30 

 

SECTION 2.11      Evidence of Debt.

 

(a)            Maintenance of Records. The Administrative Agent shall maintain
the Register in accordance with Section ‎11.04(c). The entries made in the
records maintained pursuant to this paragraph (a) shall be prima facie evidence
absent manifest error of the existence and amounts of the obligations recorded
therein. Any failure of the Administrative Agent to maintain such records or
make any entry therein or any error therein shall not in any manner affect the
obligations of the Borrower under this Agreement and the other Loan Documents.

 

(b)            Promissory Notes. The Borrower shall prepare, execute and deliver
to such Lender a promissory note of the Borrower payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and a form
attached as Exhibit C hereto, which shall evidence such Lender’s Loan.

 

SECTION 2.12      Payments Generally.

 

(a)            Payments by Borrower. All payments to be made by the Borrower
hereunder and the other Loan Documents shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all such payments shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, to the Administrative Account in immediately available funds
not later than 12:00 noon (New York City time) on the date specified herein. All
amounts received by a Lender or the Administrative Agent after such time on any
date shall be deemed to have been received on the next succeeding Business Day
and any applicable interest or fees shall continue to accrue. The Administrative
Agent will promptly distribute to each Lender its ratable share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s applicable lending office (or otherwise
distribute such payment in like funds as received to the Person or Persons
entitled thereto as provided herein). If any payment to be made by the Borrower
shall fall due on a day that is not a Business Day, payment shall be made on the
next succeeding Business Day and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such next
succeeding Business Day would fall after the Maturity Date, payment shall be
made on the immediately preceding Business Day. Except as otherwise expressly
provided herein, all payments hereunder or under any other Loan Document shall
be made in Dollars.

 

(b)            Application of Insufficient Payments. Subject to Section ‎7.02,
if at any time insufficient funds are received by and available to the Lenders
or the Administrative Agent to pay fully all amounts of principal, interest,
fees and other amounts then due hereunder, such funds shall be applied
(i) first, to pay interest, fees and other amounts then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees and other amounts then due to such parties, and (ii) second, to pay
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.



 

(c)            Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, but shall not be obligated
to distribute to the Lenders the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. Notwithstanding the foregoing, the
Administrative Agent is not required to make any payment to the Lenders until it
is in possession of cleared funds from the Borrower.

 

(d)            Deductions by Administrative Agent. If any Lender (other than the
Initial Lender) shall fail to make any payment required to be made by it
pursuant to Section ‎2.13 or ‎11.03(c), then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to the Administrative Agent until all such unsatisfied obligations
are fully paid or (ii) hold any such amounts in a segregated account as cash
collateral for, and for application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

(e)            Several Obligations of Lenders. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section ‎11.03(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
such payment on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section ‎11.03(c).

 



 

31 

 

SECTION 2.13      Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 2.14      Compensation for Losses. In the event of (a) the payment of
any principal of the Loans other than on the last day of an Interest Period
(including as a result of an Event of Default), (b) the failure to borrow or
prepay the Loans (or any portion thereof) on the date specified in any notice
delivered pursuant hereto, or (c) the assignment of the Loans (or any portion
thereof) other than on the last day of the Interest Period applicable thereto as
a result of a request by the Borrower pursuant to Section ‎2.19(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, for the date that would have been the applicable
Interest Period), over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate that such Lender would bid
were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the London interbank eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate promptly
after receipt thereof.

 

SECTION 2.15      Increased Costs.

 

(a)            Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;



 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)            [Reserved].

 

(c)            Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



 

32 

 

SECTION 2.16      Taxes.

 

(a)            Defined Terms. For purposes of this Section, the term “Applicable
Law” includes FATCA.

 

(b)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made. Borrower acknowledges and agrees that, absent a Change in
Law, Borrower is not required to withhold or deduct from any such payments to
the Initial Lender on account of any U.S. federal withholding taxes or Taxes
imposed pursuant to FATCA.

 

(c)            Payment of Other Taxes by Borrower. The Borrower shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Initial Lender, the Required Lenders or the Administrative
Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)            Indemnification by Borrower. The Borrower shall indemnify each
Recipient, within thirty (30) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent if such Lender is not the Initial Lender), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)            Indemnification by the Lenders. Each Lender (other than the
Initial Lender) shall severally indemnify the Administrative Agent,
within thirty (30) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section ‎11.04(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any such Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender (other than the Initial Lender)
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

 

(f)             Evidence of Payments. As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this Section,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)            Status of Lenders. (i) Any Lender (other than the Initial Lender)
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Loan Document shall deliver to the Borrower
and the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower (or, if such Lender is not
the Initial Lender, the Administrative Agent) as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender (other than the Initial Lender), if reasonably requested by the Borrower
(or the Administrative Agent), shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower (or the Administrative
Agent) as will enable the Borrower (or the Administrative Agent) to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (g)(ii)(A),
(ii)(B) and (ii)(D) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



 

33 

 

(ii)           Without limiting the generality of the foregoing,

 

(A)            any Lender (other than the Initial Lender) that is a U.S. Person
shall deliver to the Borrower and the Administrative Agent on or about the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;



 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(2)            executed copies of IRS Form W-8ECI (or any successor forms) and,
in the case of an Agent, a withholding certificate that satisfies the
requirements of Treasury Regulation Sections 1.1441-1(b)(2)(iv) and
1.1441-1(e)(3)(v) as applicable to a U.S. branch that has agreed to be treated
as a U.S. Person for withholding tax purposes;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-4 on behalf of each such direct and indirect partner;

 



 

34 

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and



 

(D)            if a payment made to a Lender (other than the Initial Lender)
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Notwithstanding anything to
the contrary in this Agreement, the Initial Lender shall be entitled to the
benefits of this Section 2.16 and all related provisions under this Agreement
without regard to whether it provides any documentation described in
Section 2.16(g).

 

(h)            Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Survival. Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 



 

35 

 

SECTION 2.17      [Reserved].

 

SECTION 2.18      [Reserved].

 

SECTION 2.19      Mitigation Obligations; Replacement of Lenders.

 

(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section ‎2.15, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section ‎2.16, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section ‎2.15 or ‎2.16, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)            Replacement of Lenders. If any Lender requests compensation under
Section ‎2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section ‎2.16 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
paragraph (a) of this Section, or if any Lender is a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section ‎11.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section ‎2.15 or Section ‎2.16) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section ‎11.04;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section ‎2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section ‎2.15 or payments required to be made pursuant to
Section ‎2.16, such assignment will result in a reduction in such compensation
or payments thereafter;

 

(iv)          such assignment does not conflict with Applicable Law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



 

36 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent, the
Collateral Agent and the Lenders on the Closing Date and on the date of each
Borrowing that:

 

SECTION 3.01      Existence, Qualification and Power. Each of the Credit Parties
and their respective Material Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except, in each case referred to in
clause (a) (other than with respect to any Credit Party), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.02      Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Loan Document to which it is party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of its Organizational
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
material Contractual Obligation to which each Credit Party is a party or
affecting each Credit Party or the material properties of any Credit Party or
(ii) any material order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which any Credit Party or its property is
subject or (c) violate any Law, except to the extent such violation could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.03      Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, each Credit Party of this Agreement or any other Loan Document, except
for (i) such approvals, consents, exemptions, authorizations, actions or notices
that have been duly obtained, taken or made and in full force and effect, and
(ii) filings and consents contemplated by the Security Documents or
Section 5.14.

 

SECTION 3.04      Execution and Delivery; Binding Effect. This Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Credit Party. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of each Credit Party, enforceable against each Credit
Party in accordance with its terms, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, receivership, moratorium or other
Laws affecting creditors’ rights generally and by general principles of equity.



 

SECTION 3.05      Financial Statements; No Material Adverse Change.

 

(a)            Financial Statements. The financial statements described in
Schedule 3.05 were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and fairly present in all material respects the financial condition of
the Parent and its Subsidiaries as of the date thereof and their results of
operations and cash flows for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)            No Material Adverse Change. Since the date of the most recent
audited balance sheet included in the financial statements described in
Schedule 3.05, there has been no event or circumstance that, either individually
or in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.06      Litigation. Except for those matters which have been publicly
disclosed in any SEC filing of the Parent filed prior to the Closing Date, there
are no actions, suits, proceedings, claims, disputes or investigations pending
or, to the knowledge of any Credit Party, threatened, at Law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or (b) purport to affect or pertain to this Agreement
or any other Loan Document or any of the transactions contemplated hereby.

 



 

37 

 

SECTION 3.07      Contractual Obligations; No Default. None of the Credit
Parties and their respective Subsidiaries is in default under or with respect to
any Contractual Obligation that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

SECTION 3.08      Property. Ownership of Properties and Collateral. Each of the
Credit Parties and their respective Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Each Credit Party has
good title to the Collateral owned by it, free and clear of all Liens other than
Permitted Liens.

 

SECTION 3.09      Taxes. The Credit Parties and their respective Subsidiaries
have filed all federal, state and other tax returns and reports required to be
filed, and have paid all federal, state and other taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (a) Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are being maintained in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.10      Disclosure.

 

(a) The Credit Parties and their respective Subsidiaries have disclosed to the
Administrative Agent, the Collateral Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which they are subject, and
all other matters known to them, that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The Loan
Application Form, reports, financial statements, certificates and other written
information (other than projected or pro forma financial information) furnished
by or on behalf of the Credit Parties and their respective Subsidiaries to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation and delivery (it being understood that such projected
information may vary from actual results and that such variances may be
material) and (b) as of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.



 

SECTION 3.11      Compliance with Laws. Each of the Credit Parties and their
respective Subsidiaries is in compliance with the requirements of all Laws
(including Environmental Laws) and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to so comply, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.12      ERISA Compliance.

 

(a)            Except as could not reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter,
opinion letter or advisory letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS, and, to the knowledge of any Credit Party,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 

(b)            There are no pending or, to the knowledge of any Credit Party,
threatened or contemplated claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that, either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)            No ERISA Event has occurred, and neither any Credit Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that, either
individually or in the aggregate, could reasonably be expected to constitute or
result in an ERISA Event that, either individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect.

 



 

38 

 

(d)            Except as would not reasonably be expected to have individually
or in the aggregate, a Material Adverse Effect, the present value of all accrued
benefits under each Pension Plan (based on those assumptions used to fund such
Pension Plan) did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Pension Plan allocable to such accrued benefits by a material amount.

 

(e)            To the extent applicable, each Foreign Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
requirements of Law and has been maintained, where required, in good standing
with applicable regulatory authorities, except to the extent that the failure so
to comply could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Neither the Parent nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Foreign Plan that, either individually or in the aggregate,
would reasonably be expected to have individually or in the aggregate, a
Material Adverse Effect. Except as would not reasonably be expected to have
individually or in the aggregate, a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan that is funded, determined as of the end of the most recently ended fiscal
year of the Parent or Subsidiary, as applicable, on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan by a material amount, and for each Foreign
Plan that is not funded, the obligations of such Foreign Plan are properly
accrued.



 

SECTION 3.13      Environmental Matters. Except with respect to any matters
that, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect, none of the Credit Parties and their
respective Subsidiaries (a) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (b) knows of any basis for any permit,
license or other approval required under any Environmental Law to be revoked,
canceled, limited, terminated, modified, appealed or otherwise challenged,
(c) has or could reasonably be expected to become subject to any Environmental
Liability, (d) has received notice of any claim, complaint, proceeding,
investigation or inquiry with respect to any Environmental Liability (and no
such claim, complaint, proceeding, investigation or inquiry is pending or, to
the knowledge of the Parent, is threatened or contemplated) or (e) knows of any
facts, events or circumstances that could give rise to any basis for any
Environmental Liability with respect thereto.

 

SECTION 3.14      Investment Company Act. None of the Credit Parties is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.15      Sanctions; Export Controls; Anti-Corruption; AML Laws.

 

(a)            None of the Credit Parties and their respective Subsidiaries and
no director, officer, or affiliate of the foregoing is a Person that is: (i) the
subject of any sanctions administered or enforced by the United States
(including, but not limited to, those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the U.S. Department of State, and
the U.S. Department of Commerce’s Bureau of Industry and Security)
(“Sanctions”), (ii) organized or resident in a country or territory that is the
subject of country-wide or region-wide Sanctions (including, currently, Crimea,
Cuba, Iran, North Korea, and Syria) (each a “Sanctioned Country”) or located in
a Sanctioned Country except to the extent authorized under Sanctions or (iii) a
Person with whom dealings are restricted or prohibited by Sanctions as a result
of a relationship of ownership or control with a Person listed in (i) or
(ii) (each of (i), (ii) and (iii) is a “Sanctioned Person”).

 

(b)            For the period beginning eight (8) years prior to the date
hereof, each of the Credit Parties and their respective Subsidiaries and their
respective directors, officers and employees and, to the knowledge of the Credit
Parties, such respective affiliates, have been, in all material respects, in
compliance with the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) and any other applicable
anti-bribery or anti-corruption laws and regulations (collectively with the
FCPA, the “Anticorruption Laws”) and all applicable Sanctions, Export Control
Laws, and AML Laws.

 



 

39 

 

SECTION 3.16      Solvency. The Borrower and its Subsidiaries are Solvent on a
consolidated basis after giving effect to the borrowing of the Loans.



 

SECTION 3.17      Subsidiaries. Schedule 3.17 sets forth the name of, and the
ownership interests of the Parent and each of its Subsidiaries and indicates
which of such Subsidiaries are Excluded Subsidiaries as of the date hereof.

 

SECTION 3.18      Senior Indebtedness. The Loans, the Obligations and the
Guaranteed Obligations constitute “senior indebtedness” (or any other similar or
comparable term) under and as defined in the documentation governing any
Indebtedness of the Credit Parties that is subordinated in right of payment to
any other Indebtedness thereof.

 

SECTION 3.19      Insurance Matters. The properties of the Credit Parties are
insured pursuant to Section ‎5.06 hereof. Each insurance policy required to be
maintained by the Credit Parties pursuant to Section ‎5.06 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

 

SECTION 3.20      Labor Matters. Except as would not reasonably be expected to
have individually or in the aggregate, a Material Adverse Effect, (a) there are
no strikes, lockouts, slowdowns or other material labor disputes against any
Credit Party or any of its Subsidiary thereof pending or, to the knowledge of
the Credit Parties, threatened, (b) the Credit Parties and their respective
Subsidiaries have complied with all applicable federal, state, local and foreign
Laws relating to the employment (or termination thereof), the hours worked by
and payments made to employees of the Parent and its Subsidiaries comply with
the Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters and (c) all payments due from the Credit
Parties and their respective Subsidiaries, or for which any claim may be made
against the Credit Parties and their respective Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
the Parent or such Subsidiary. There are no complaints, unfair labor practice
charges, grievances, arbitrations, unfair employment practices charges or any
other claims or complaints against the Credit Parties or their respective
Subsidiaries pending or, to the knowledge of the Credit Parties, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment of any employee of the Credit Parties and their respective
Subsidiaries that would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect.

 

SECTION 3.21      Insolvency Proceedings. None of the Credit Parties has taken,
and none of the Credit Parties is currently evaluating taking, any action to
seek relief or commence proceedings under any Debtor Relief Law in any
applicable jurisdiction.

 

SECTION 3.22      Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) will be Margin Stock.



 

SECTION 3.23      Liens. There are no Liens of any nature whatsoever on any
Collateral other than Liens permitted under Section 6.02 hereof.

 



 

40 

 

SECTION 3.24      Perfected Security Interests.

 

(a)            As of the Closing Date (or such later date as permitted under
Section 5.14) and as of the date of each Borrowing, the Security Documents,
taken as a whole, are effective to create in favor of the Collateral Agent for
the benefit of the Secured Parties a legal, valid and enforceable first priority
security interest in all of the Collateral to the extent purported to be created
thereby.

 

(b)            As of the Closing Date (or such later date as permitted under
Section ‎5.14) and as of the date of each Borrowing, each Credit Party has or
shall have satisfied the Perfection Requirement with respect to the Collateral.

 

SECTION 3.25      US Citizenship. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies.

 

SECTION 3.26      Air Carrier Status. The Borrower is an “air carrier” within
the meaning of Section 40102 of Title 49, holds a certificate under
Section 41102 of Title 49 and, during the time period from April 1, 2019 to
September 30, 2019, derived more than 50% of its air transportation revenue from
the transportation of passengers. The Borrower holds an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49. The Borrower possesses
all necessary certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents which relate
to the operation of the routes flown by it and the conduct of its business and
operations as currently conducted, except where failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01      Closing Date and Initial Borrowing. The effectiveness of this
Agreement and the funding of the initial Borrowing hereunder are subject to the
satisfaction (or waiver in accordance with Section ‎11.02) of the following
conditions (and, in the case of each document specified in this Section to be
received by the Initial Lender (and the applicable Agent or Agents), such
document shall be in form and substance satisfactory to the Initial Lender
and/or the applicable Agent or Agents):

 

(a)            Executed Counterparts. The Initial Lender and the Agents shall
have received from each party hereto a counterpart of this Agreement, any
Security Documents to which it is a party and the Note, each signed on behalf of
such party. Notwithstanding anything herein to the contrary, delivery of an
executed counterpart of a signature page of this Agreement or any Security
Documents by telecopy or other electronic means, or confirmation of the
execution of this Agreement on behalf of a party by an email from an authorized
signatory of such party shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

(b)            Certificates. The Initial Lender and any applicable Agent shall
have received such customary certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of the
Credit Parties as the Lenders may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with the Loan Documents;



 

(c)            Organizational Documents. The Initial Lender shall have received
customary resolutions or evidence of corporate authorization, secretary’s
certificates and such other documents and certificates (including Organizational
Documents and good standing certificates) as the Initial Lender may request
relating to the organization, existence and good standing of each Credit Party
and any other legal matters relating to the Credit Parties, the Loan Documents
or the transactions contemplated thereby.

 

(d)            Opinion of Counsel to Credit Parties. The Initial Lender and the
applicable Agent or Agents shall have received all opinions of counsel
(including any additional opinions of counsel as required under any Security
Document) to the Credit Parties that is acceptable to the Initial Lender,
addressed to the Initial Lender and the applicable Agent or Agents and dated the
Closing Date, in form and substance satisfactory to the Initial Lender and the
applicable Agent (and the Parent hereby instructs such counsel to deliver such
opinions to such Persons).

 

(e)            Beneficial Ownership Regulation Information. At least five
(5) days prior to the Closing Date, the Borrower shall deliver to the Initial
Lender a Beneficial Ownership Certification.

 



 

41 

 

(f)             Expenses. The Borrower shall have paid all reasonable fees,
expenses (including the fees and expenses of legal counsel) and other amounts
due to the Initial Lender, the Administrative Agent and the Collateral Agent (to
the extent that statements for such expenses shall have been delivered to the
Borrower on or prior to the Closing Date); provided that such expenses payable
by the Borrower may be offset against the proceeds of the Loans funded on the
Closing Date.

 

(g)            Officer’s Certificate. The Initial Lender shall have received a
certificate executed by a Responsible Officer of the Parent and the Borrower
confirming (i) that the representations and warranties contained in Article ‎III
of this Agreement are true and correct on and as of the Closing Date, (ii) that
the information provided in the Loan Application Form submitted by the Borrower
was true and correct on and as of the date of delivery thereof, (iii) the
satisfaction of such condition and (iv) that no Default or Event of Default
exists or will result from the borrowing of the Loans on the Closing Date.

 

(h)            Other Documents. The Initial Lender and the Agents shall have
received such other documents as it may request.

 

(i)             Appraisals. The Initial Lender shall have received Appraisals
satisfactory in form and substance and performed by an Eligible Appraiser dated
as of a date no earlier than thirty (30) days prior to the Closing Date.

 

(j)             Security Interests. Each Credit Party shall have, and caused its
Subsidiaries to, take any action and execute and deliver, or cause to be
executed and delivered, any agreement, document or instrument required in order
to create a valid, perfected first priority security interest in the Collateral
in favor of the Collateral Agent for the benefit of the Secured Parties
(including delivery of UCC financing statements in appropriate form for filing
under the UCC and entering into control agreements). Each Credit Party shall
have satisfied, and caused its Subsidiaries to satisfy, the Perfection
Requirement with respect to the Collateral. In addition, the Credit Parties
shall have delivered a completed Perfection Certificate (as defined in the
Pledge and Security Agreement).

 

(k)            Consents and Authorizations. Each Credit Party shall have
obtained all consents and authorizations from Governmental Authorities and all
consents of other Persons (including shareholder approvals, if applicable) that
are necessary or advisable in connection with this Agreement, any Loan Document,
any of the transactions contemplated hereby or thereby or the continuing
operations of the Credit Parties and each of the foregoing shall be in full
force and effect and in form and substance satisfactory to the Initial Lender.

 

(l)             Lien Searches. The Initial Lender shall have received (i) UCC
and other lien searches conducted in the jurisdictions and offices where liens
on material assets of the Credit Parties are required to be filed or recorded
and (ii) to the extent Collateral consists of (x) Aircraft and Engine Assets (as
defined in the Pledge and Security Agreement), aircraft registry lien searches
conducted with the FAA and the International Registry, and (y) Spare Part Assets
(as defined in the Pledge and Security Agreement), registry lien searches
conducted with the FAA (with reference to each Designated Spare Parts Location
set forth on Schedule 2.1 of the Pledge and Security Agreement), in each case,
reflecting the absence of Liens on the assets of the Credit Parties other than
Permitted Liens or Liens to be discharged on or prior to the Closing Date
pursuant to documentation satisfactory to the Initial Lender.

 

(m)           Collateral Coverage Ratio. On the Closing Date (and after giving
pro forma effect to any Borrowings on such date), the Collateral Coverage Ratio
shall not be less than 2.0 to 1.0.

 

(n)            Solvency Certificate. The Initial Lender shall have received a
certificate of the chief financial officer or treasurer (or other comparable
officer) of the Parent certifying that the Borrower and its Subsidiaries (taken
as a whole) are, and will be immediately after giving effect to any Loans
borrowed on the Closing Date, Solvent.

 

(o)            Warrant Agreement. Treasury and Parent shall have entered into
the Warrant Agreement.

 

(p)            Other Matters. Since June 29, 2020, (i) there has been no event
or circumstance that, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect and (ii) none of the
Credit Parties has made a Disposition of any assets constituting Collateral had
this Agreement been in effect at such time other than as (x) would have been
permitted under Section 6.04(e) or (h) and (y) Dispositions, other than sales,
of Slots and Gate Leaseholds, in the ordinary course of business and consistent
with past practice, which would have been permitted by Section 6.04 had this
Agreement been in effect at such time (and, for the avoidance of doubt, without
reliance on a release of Collateral under Section 6.17(b)(iii)).

 



 

42 

 

SECTION 4.02      Each Borrowing. The funding by the Lenders of each Borrowing
(including the Borrowing to be requested on the Closing Date) is additionally
subject to the satisfaction of the following conditions:

 

(a)            the Administrative Agent shall have received a written Borrowing
Request in accordance with the requirements of Section 2.03(a), with a copy to
the Initial Lender (solely to the extent the Initial Lender is a Lender at the
time of such Borrowing);

 

(b)            the representations and warranties of the Credit Parties set
forth in this Agreement and in any other Loan Document shall be true and correct
in all material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects) on and as of the date of such
Borrowing (or, in the case of any such representation or warranty expressly
stated to have been made as of a specific date, as of such specific date);



 

(c)            no Default shall have occurred and be continuing or would result
from such Borrowing or from the application of proceeds thereof;

 

(d)            on the date of the funding of such Borrowing (and after giving
pro forma effect thereto and the pledge of any Additional Collateral), the
Collateral Coverage Ratio shall not be less than 2.0 to 1.0 as evidenced by a
certificate of a Responsible Officer of the Parent;

 

(e)            on the date of such Borrowing, the opinion of the independent
public accountants (after giving effect to any reissuance or revision of such
opinion) on the most recent audited consolidated financial statements delivered
by the Parent pursuant to Section ‎5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change; and

 

(f)             on or prior to the date of such Borrowing, each Credit Party
shall have satisfied the Perfection Requirement with respect to the Collateral.

 

Each Borrowing Request by the Borrower hereunder and each Borrowing shall be
deemed to constitute a representation and warranty by the Borrower on and as of
the date of the applicable Borrowing as to the matters specified in
clauses ‎(b) and (c) above in this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until all the later of (i) the date on which all of the Obligations shall have
been paid in full and (ii) such later date specified in this Agreement, the
Credit Parties covenant and agree with the Lenders that:

 

SECTION 5.01      Financial Statements

 

. The Parent will furnish to the Administrative Agent and each Lender:

 

(a)            as soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Parent (or, if earlier, five (5) days
after the date required to be filed with the SEC) (commencing with the fiscal
year ended prior to the Closing Date), a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, audited and accompanied by a report and
opinion of independent public accountants of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards (and shall not be subject to any “going concern” or like
qualification (other than a qualification solely resulting from (x) the
impending maturity of any Indebtedness or (y) any prospective or actual default
under any financial covenant), exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

 



 

43 



 

(b)            as soon as available, but in any event within forty-five
(45) days after the end of each of the first three (3) fiscal quarters of each
fiscal year of the Parent (or, if earlier, five (5) days after the date required
to be filed with the SEC) (commencing with the first of such fiscal quarters
ended prior to the Closing Date), a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Parent’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, certified by a Financial Officer of the
Parent as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject only to normal year-end audit adjustments and the absence of
notes;

 

(c)            for so long as the Initial Lender is the only Lender, as soon as
available, but in any event no later than seventy-five (75) days after the
beginning of each fiscal year of the Parent, forecasts prepared by management of
the Parent and a summary of material assumptions used to prepare such forecasts,
in form satisfactory to the Initial Lender, including projected consolidated
balance sheets and statements of income or operations and cash flows of the
Parent and its Subsidiaries on a quarterly basis for such fiscal year; and

 

(d)            solely at the request of the Appropriate Party (which shall be no
more than quarterly), at a time mutually agreed with the Appropriate Party and
the Parent, participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Parent and its Subsidiaries
and any forecasts which have been delivered pursuant to this Section ‎5.01.

 

SECTION 5.02      Certificates; Other Information. The Parent will deliver to
the Administrative Agent and each Lender:

 

(a)            [reserved];

 

(b)            concurrently with the delivery of the financial statements
referred to in Sections ‎5.01(a) and ‎(b), a duly completed certificate signed
by a Responsible Officer of the Parent certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto;

 

(c)            [reserved];

 

(d)            promptly after the furnishing thereof, copies of any notice of
default or potential default or other material written notice received by the
Parent or any Subsidiary from, or furnished by the Parent or any Subsidiary to,
any holder of Material Indebtedness of the Parent or any Subsidiary;

 

(e)            promptly after receipt thereof by any Credit Party or any
Subsidiary thereof, copies of each material notice or other material written
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding material financial or other material
operational results of any Credit Party or any Subsidiary thereof;

 

(f)             [reserved];

 

(g)            promptly following any request therefor, (i) such other
information regarding the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of any Credit
Party or any Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent, the Initial Lender or any other Lender (acting through
the Administrative Agent) may from time to time request; or (ii) beneficial
ownership information and documentation reasonably requested by the
Administrative Agent or any Lender from time to time for purposes of ensuring
compliance with Sanctions and AML Laws. For purposes of determining whether or
not a representation with respect to any indirect ownership is true or a
covenant is being complied with under this Section, the Parent shall not be
required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the ownership of assets by a
collective investment fund that holds assets for employee benefit plans or
retirement arrangements; and

 

(h)            concurrently with the delivery of the financial statements
referred to in Sections ‎5.01(a) and ‎(b), a duly completed certificate signed
by a Responsible Officer of the Borrower certifying as to its compliance with
Article ‎X of this Agreement.

 



 

44 

 

Documents required to be delivered pursuant to Section ‎5.01(a) or ‎(b) or
Section ‎5.02(c), ‎(d) or (e) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (ii) on which such
documents are posted on the Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) upon written request by the Administrative Agent, the
Parent shall deliver paper copies of such documents to the Administrative Agent
or any Lender upon its request to the Parent to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Parent shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Lenders by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

 

SECTION 5.03      Notices. The Parent will promptly notify the Administrative
Agent and each Lender of:

 

(a)            promptly after any Responsible Officer of Parent or any of its
Subsidiaries obtains knowledge thereof, the occurrence of any Default;

 

(b)            the filing or commencement of any action, suit, investigation or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Parent or any Controlled Affiliate thereof, including pursuant to
any applicable Environmental Laws, that could reasonably be expected to be
adversely determined, and, if so determined, could reasonably be expected to
have a Material Adverse Effect;

 

(c)            the occurrence of any ERISA Event that, either individually or
together with any other ERISA Events, could reasonably be expected to have a
Material Adverse Effect;

 

(d)            notice of any action arising under any Environmental Law or of
any noncompliance by any Credit Party or any Subsidiary with any Environmental
Law or any permit, approval, license or other authorization required thereunder
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect;

 

(e)            to the extent not publicly disclosed pursuant to an SEC filing of
the Parent, any material change in accounting or financial reporting practices
by the Parent, any Credit Party or any Subsidiary;

 

(f)            any change in the Credit Ratings from a Credit Rating Agency with
negative implications, or the cessation by a Credit Rating Agency of, or its
intent to cease, rating the Borrower’s or the Parent’s debt; and

 

(g)            any matter or development that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Parent setting forth the details of the occurrence
requiring such notice and stating what action the Parent has taken and proposes
to take with respect thereto.

 

SECTION 5.04      Preservation of Existence, Etc.

 

Each Credit Party will, and will cause each of its Subsidiaries to,
(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section ‎6.03 or ‎6.04; (b) take all reasonable
action to maintain all rights, licenses, permits, privileges and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 



 

45 

 

SECTION 5.05      Maintenance of Properties. Each Credit Party will, and will
cause each of its Subsidiaries to, (a) maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition (ordinary wear and tear excepted) and (b) make all
necessary repairs thereto and renewals and replacements thereof, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.06      Maintenance of Insurance. Subject to any additional
requirements under any Security Document, each Credit Party will maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as Parent and its Subsidiaries; provided that, insurance in respect
of Collateral shall be maintained with such third party insurance companies
except to the extent expressly permitted in the Pledge and Security Agreement)
as are customarily carried under similar circumstances by such Persons.

 

SECTION 5.07      Payment of Obligations

 

. Each Credit Party will pay, discharge or otherwise satisfy as the same shall
become due and payable, all of its obligations and liabilities, including Tax
liabilities, except to the extent (a) the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Parent or such Credit Party or
(b) the failure to do so could not reasonably be expected to have a Material
Adverse Effect.



 

SECTION 5.08      Compliance with Laws. Each Credit Party will, and will cause
each of its Subsidiaries to, comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.09      Environmental Matters

 

. Except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, each Credit Party will, and will
cause each of its Subsidiaries to, (a) comply with all Environmental Laws,
(b) obtain, maintain in full force and effect and comply with any permits,
licenses or approvals required for the facilities or operations of the Parent or
any of its Subsidiaries, and (c) conduct and complete any investigation, study,
sampling or testing, and undertake any corrective, cleanup, removal, response,
remedial or other action necessary to identify, report, remove and clean up all
Hazardous Materials present or released at, on, in, under or from any of the
facilities or real properties of the Parent or any of its Subsidiaries.

 

SECTION 5.10      Books and Records. Each Credit Party will maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Parent or such
Subsidiary, as the case may be.

 



 

46 

 

SECTION 5.11      Inspection Rights. Each Credit Party will, and, to the extent
relevant for inspections of Collateral will cause each of its Subsidiaries to,
permit representatives, agents and independent contractors of the Administrative
Agent, the Initial Lender and the Special Inspector General for Pandemic
Recovery to visit and inspect any of its properties (including all Collateral),
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Parent and at such reasonable times during
normal business hours and as often as may be reasonably requested; provided
that, other than with respect to such visits and inspections during the
continuation of an Event of Default or by the Initial Lender or the Special
Inspector General for Pandemic Recovery, (a) only the Administrative Agent (or
its representatives, agents and independent contractors) at the direction of a
Lender may exercise rights under this Section and (b) the Administrative Agent
(or its representatives, agents and independent contractors) shall not exercise
such rights more often than two (2) times during any calendar year; provided,
further, that when an Event of Default exists the Administrative Agent, any
Lender or the Special Inspector General for Pandemic Recovery (or any of their
respective representatives, agents or independent contractors) may do any of the
foregoing under this Section at the expense of the Parent and at any time during
normal business hours and without advance notice.

 

SECTION 5.12      Sanctions; Export Controls; Anti-Corruption Laws and AML Laws.
Each Credit Party and its Subsidiaries will remain in compliance in all material
respects with applicable Sanctions, Export Control Laws, Anticorruption Laws,
and AML Laws. Until all Obligations have been paid in full, neither any Credit
Party; any Subsidiary of a Credit Party; nor any director or officer of any
Credit Party or any Subsidiary of a Credit Party shall become a Sanctioned
Person or a Person that is organized or resident in a Sanctioned Country or
located in a Sanctioned Country except to the extent authorized under Sanctions.

 

SECTION 5.13      Guarantors; Additional Collateral.

 

(a)            The Guarantors listed on the signature page to this Agreement
hereby Guarantee the Guaranteed Obligations as set forth in Article IX. If any
Subsidiary (other than an Excluded Subsidiary) is formed or acquired after the
Closing Date, if any Subsidiary ceases to be an Excluded Subsidiary or if
required in connection with the addition of Additional Collateral, then the
Parent will cause such Subsidiary, promptly (in any event, within thirty (30)
days of such Subsidiary being formed or acquired or of such Subsidiary ceasing
to be an Excluded Subsidiary) (i) to become a Guarantor of the Loans pursuant to
joinder documentation reasonably acceptable to the Appropriate Party and on the
terms and conditions set forth in Article IX, (ii) to become a party to each
applicable Security Document and all other agreements, instruments or documents
that create or purport to create and perfect a first priority Lien (subject to
Permitted Liens) in favor of the Collateral Agent for the benefit of the Secured
Parties in its assets that are of a type that are intended to be included in the
Collateral (other than any Excluded Assets), subject to and in accordance with
the terms, conditions and provisions of the Loan Documents, (iii) to satisfy the
Perfection Requirement, (iv) to deliver a secretary’s certificate of such
Subsidiary, in form and substance reasonably acceptable to the Appropriate
Party, with appropriate insertions and attachments, and (v) to deliver legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, satisfactory to the Appropriate Party.

 

(b)            If the Parent or any Subsidiary desires, or is required pursuant
to the terms of this Agreement, to add Additional Collateral or, if any
Subsidiary acquires any existing Collateral from a Grantor (as defined in the
Pledge and Security Agreement) that it is required pursuant to the terms of this
Agreement to maintain as Collateral, in each case, after the Closing Date, the
Parent shall, in each case at its own expense, promptly (in any event, unless
any other time period is specified in this Agreement or any other Loan Document
within thirty (30) days of the relevant date) (i) cause any such Subsidiary to
become a Grantor (to the extent such Subsidiary is not already a Grantor)
pursuant to joinder documentation acceptable to the Appropriate Party and on the
terms and conditions set forth in the relevant Security Documents, (ii) cause
any such Subsidiary to become a party to each applicable Security Document and
all other agreements, instruments or documents that create or purport to create
and perfect a first priority Lien (subject to Permitted Liens) in favor of the
Collateral Agent for the benefit of the Secured Parties applicable to such
Collateral, in form and substance satisfactory to the Appropriate Party (it
being understood that in the case of any Additional Collateral of a type, or in
a jurisdiction, that has not been theretofore included in the Collateral, such
Additional Collateral may be subject to such additional terms and conditions as
requested by the Appropriate Party), (iii) promptly execute and deliver (or
cause such Subsidiary to execute and deliver) to the Collateral Agent such
documents and take such actions to create, grant, establish, preserve and
perfect the first priority Liens (subject to Permitted Liens) (including to
obtain any release or termination of Liens not permitted under the definition of
“Additional Collateral” in Section  1.01 or under Section ‎ 6.02 and to satisfy
all Perfection Requirements, including the filing of UCC financing statements,
filings with the FAA and registrations with the International Registry, as
applicable) in favor of the Collateral Agent for the benefit of the Secured
Parties on such assets of the Parent or such Subsidiary, as applicable, to
secure the Obligations to the extent required under the applicable Security
Documents or reasonably requested by the Appropriate Party, and to ensure that
such Collateral shall be subject to no other Liens other than Permitted Liens
and (iv) if requested by the Appropriate Party, deliver (or cause such
Subsidiary to deliver) legal opinions to the Collateral Agent, for the benefit
of the Secured Parties, relating to the matters described above, which opinions
shall be in form and substance, and from counsel, satisfactory to the
Appropriate Party.

 



 

47 

 

SECTION 5.14      Post-Closing Matters. As promptly as practicable, and in any
event within the time periods after the Closing Date specified on Schedule 5.14
or such later date as the Initial Lender may agree to in writing in its sole
discretion, the Parent shall deliver the documents or take the actions specified
on Schedule 5.14 that would have been required to be delivered or taken on the
Closing Date.

 

SECTION 5.15      Further Assurances. In each case subject to the terms,
conditions and limitations in the Loan Documents, (a) each Credit Party shall
remain in compliance with the Perfection Requirement with respect to all
Collateral (including any assets, rights and properties that (x) become
Collateral after the Closing Date and (y) any permitted replacement or
substitute assets, rights and properties thereof (including any Additional
Collateral) and (b) each Credit Party shall, promptly and at its expense,
execute any and all further documents and instruments and take all further
actions, that may be required or advisable under applicable law or that the
Initial Lender, the Administrative Agent or the Collateral Agent may request, in
order to create, grant, establish, preserve, protect, renew or perfect the
validity, perfection or first priority of the Liens and security interests
created or intended to be created by the Security Documents, in each case to the
extent required under this Agreement or the Security Documents (including with
respect to any additions to the Collateral (including any Additional Collateral)
or replacements, substitutes or proceeds thereof or with respect to any other
property or assets hereafter acquired by any Credit Party that are of a type
that are intended to be included in the Collateral).

 

SECTION 5.16      Delivery of Appraisals. The Parent shall (1) within ten
(10) Business Days prior to the last Business Day of March and September of each
year, beginning with March 31, 2021 and (2) promptly (but in any event within
thirty (30) days) following request by the Administrative Agent (acting at the
direction of the Required Lenders) if an Event of Default has occurred and is
occurring, deliver to the Administrative Agent one or more Appraisals
determining the Appraised Value of the Collateral. In addition, on the date upon
which any Additional Collateral is pledged as Collateral to the Collateral Agent
for the benefit of the Secured Parties to secure the Obligations, but only with
respect to such Additional Collateral, the Parent shall deliver to the
Administrative Agent one or more Appraisals determining the Appraised Value of
such Additional Collateral.

 

SECTION 5.17      Ratings. At any time when the Initial Lender is a Lender, the
Borrower shall, upon request by the Initial Lender, use its reasonable best
efforts to obtain a public rating in respect of the Loans by any two of S&P,
Moody’s and Fitch in connection with any contemplated assignment of, or
participation in, the Loans.

 

SECTION 5.18      Regulatory Matters.

 

(a)            US Citizenship. The Borrower will at all times maintain its
status as a “citizen of the United States” as defined in Section 40102(a)(15) of
Title 49 and as that statutory provision has been interpreted by the DOT
pursuant to its policies.

 

(b)            Air Carrier Status. The Borrower will at all times maintain its
status as an “air carrier” within the meaning of Section 40102 of Title 49 and
holds a certificate under Section 41102 of Title 49. The Borrower will at all
times possess an air carrier operating certificate issued pursuant to Chapter
447 of Title 49. The Borrower will at all times possess all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents which relate
to the operation of the routes flown by it and the conduct of its business and
operations as currently conducted, except where failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until all the later of (i) the date on which all of the Obligations shall have
been paid in full and (ii) such later date specified in this Agreement, the
Credit Parties covenant and agree with the Lenders that:

 

SECTION 6.01      [Reserved].

 

SECTION 6.02      Liens. Parent will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
property or assets constituting Collateral, whether now owned or hereafter
acquired, except for Permitted Liens.

 



 

48 

 

SECTION 6.03      Fundamental Changes. Parent will not, and will not permit any
of its Subsidiaries to, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)            any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that (x) when any Wholly-Owned Subsidiary is
merging with another Subsidiary, a Wholly-Owned Subsidiary shall be the
continuing or surviving Person and (y) when any Subsidiary that is a Credit
Party is merging with another Subsidiary, then such other Subsidiary shall be a
Credit Party;

 

(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Parent or to another
Subsidiary; provided that (x) if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee shall either be the Parent or
another Wholly-Owned Subsidiary and (y) if the transferor in such a transaction
is a Credit Party, then the transferee shall be a Credit Party;

 

(c)            the Parent and its Subsidiaries may make Dispositions permitted
by Section ‎6.04;

 

(d)            any Investment permitted by Section ‎6.06 may be structured as a
merger, consolidation or amalgamation;

 

(e)            any Subsidiary may dissolve, liquidate or wind up its affairs if
it owns no material assets, engages in no business and otherwise has no
activities other than activities related to the maintenance of its existence and
good standing; and

 

(f)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise), provided that such assets do
not constitute all or substantially all of the consolidated assets of the Parent
and its Subsidiaries.

 

SECTION 6.04      Dispositions. Parent will not, and will not permit any of its
Subsidiaries to, sell or otherwise make any Disposition of Collateral or enter
into any agreement to make any sale or other Disposition of Collateral (in each
case, including, without limitation by way of any sale or other Disposition of
any Guarantor), except, subject to Article ‎X and so long as no Default shall
have occurred and be continuing at the time of any action described below, or
would result therefrom:

 

(a)            [reserved];

 

(b)            Dispositions of Collateral among the Credit Parties (including
any Person that shall become a Credit Party simultaneous with such Disposition
in the manner contemplated by Section ‎5.13); provided that:

 

(i)            such Collateral remains at all times subject to a Lien with the
same priority and level of perfection as was the case immediately prior to such
Disposition (and otherwise subject only to Permitted Liens) in favor of the
Collateral Agent for the benefit of the Secured Parties following such
Disposition;

 

(ii)           concurrently therewith, the Credit Parties shall execute any
documents and take any actions reasonably required to create, grant, establish,
preserve or perfect such Lien in accordance with the other provisions of this
Agreement or the Security Documents;

 

(iii)          if requested by the Appropriate Party, concurrently therewith,
the Appropriate Party shall receive an opinion of counsel to the applicable
Credit Party (x) in the case of Collateral that consists of Route Authorities,
Slots and/or Gate Leaseholds, as to the creation and perfection under Article 9
of the UCC of the Lien of the security agreement or mortgage, as applicable, and
subject to assumptions and qualifications (including as provided in the
opinion(s) delivered on the Closing Date), and (y) in the case of any other
Collateral, as to the creation and perfection of the Lien of such security
agreement or mortgage, as applicable, in form and substance satisfactory to the
Appropriate Party; and

 

(iv)         concurrently with any Disposition of Collateral to any Person that
shall become a Credit Party simultaneous with such Disposition in the manner
contemplated by Section ‎5.13, such Person shall have complied with the
requirements of Section ‎5.13.

 

(c)            to the extent constituting a Disposition of Collateral, the
incurrence of Liens that are permitted to be incurred pursuant to Section ‎6.02;

 



 

49 

 

(d)            Disposition of cash or Cash Equivalents in exchange for other
cash or Cash Equivalents constituting Collateral and having reasonably
equivalent value therefor;

 

(e)            the abandonment or Disposition of assets no longer useful or used
in the business; provided that such abandonment or Disposition is (A) in the
ordinary course of business and (B) with respect to assets that are not material
to the business of the Parent and the Subsidiaries taken as a whole;

 

(f)             [reserved];

 

(g)            any Disposition of property resulting from an event of loss with
respect to any aircraft, airframe, engine, spare engine or Spare Parts if the
Credit Party is replacing such aircraft, airframe, engine, spare engine or Spare
Parts in accordance with the terms of the Loan Documents; and

 

(h)            any Disposition of Collateral permitted by any of the Security
Documents.

 

SECTION 6.05      Restricted Payments. Parent will not, and will not permit any
of its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except,
that, subject to additional restrictions set forth in Article ‎X, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)            each Subsidiary may make Restricted Payments to the Parent and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of such Equity Interests in respect of
which such Restricted Payment is being made;

 

(b)            the Parent and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(c)            the Parent and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

 

(d)            the Parent and each Subsidiary may pay withholding or similar
taxes payable by any future, present or former employee, director or officer (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) in connection with any
repurchases of Equity Interests or the exercise of stock options;

 

(e)            the repurchase of Equity Interests or other securities deemed to
occur upon (A) the exercise of stock options, warrants or other securities
convertible or exchangeable into Equity Interests or any other securities, to
the extent such Equity Interests or other securities represent a portion of the
exercise price of those stock options, warrants or other securities convertible
or exchangeable into Equity Interests or any other securities or (B) the
withholding of a portion of Equity Interests issued to employees and other
participants under an equity compensation program of the Parent or its
Subsidiaries to cover withholding tax obligations of such persons in respect of
such issuance;

 

(f)             payments of cash, dividends, distributions, advances, common
stock or other Restricted Payments by the Parent or any of its Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(A) the exercise of options or warrants, (B) the conversion or exchange of
capital stock of any such Person or (C) the conversion or exchange of
Indebtedness or hybrid securities into capital stock of any such Person;

 

(g)            the Parent may make cash payments in connection with any
conversion or exchange of Convertible Indebtedness in amount equal to the sum of
(i) the principal amount of such Convertible Indebtedness and (ii) the proceeds
of any payments received by the Parent or any of its Subsidiaries pursuant to
the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction;

 

(h)            the Parent may make payments in connection with a Permitted Bond
Hedge Transaction (i) by delivery of shares of the Parent’s Equity Interests
upon net share settlement thereof or (ii) by (A) set-off against the related
Permitted Bond Hedge Transaction and (B) payment of an early termination amount
thereof in common Equity Interests of the Parent upon any early termination
thereof; and

 

(i)             Restricted Payments not to exceed the amount allowable pursuant
to Schedule 6.05(i).

 



 

50 

 

 

 

SECTION 6.06      Investments. Parent will not, and will not permit any of its
Subsidiaries to, make any Investments, except:

 

(a)            Investments held by the Parent or such Subsidiary in the form of
cash or Cash Equivalents;

 

(b)            (i) Investments in Subsidiaries in existence on the Closing Date,
(ii) other Investments in existence on the Closing Date and listed in Section I
to Schedule 6.06 and (iii) other Investments described on Section II of
Schedule 6.06, and, in each case, any refinancing, refunding, renewal or
extension of any such Investment that does not increase the amount thereof;

 

(c)            advances to officers, directors and employees of the Parent and
its Subsidiaries in an aggregate amount not exceeding, at any time outstanding,
an amount that is customary and consistent with past practice, for travel,
entertainment, relocation and similar ordinary business purposes;

 

(d)            (v) Investments of the Parent in the Borrower or any other Credit
Party, (w) Investments of any Subsidiary in the Parent or any other Credit
Party, (x) Investments made between Subsidiaries that are not Credit Parties,
(y) Investments of any MPH Company in a Credit Party, and (z) to the extent
required by, or for compliance with the obligations under, the MPH Facility
(including Investments pursuant to the IP Agreements or the Intercompany
Agreements (each as defined in the MPH Facility)), Investments of any Credit
Party in an MPH Company; provided that any such Investments made pursuant to
this clause (d) (other than those made pursuant to subclause (y)), in the form
of intercompany indebtedness incurred by a Credit Party and owed to a Subsidiary
that is not a Credit Party shall be subordinated to the Obligations and the
Guaranteed Obligations on customary terms (it being understood and agreed that
any Investments permitted under this clause (d) in the form of intercompany
indebtedness that are not already subordinated on such terms as of the Closing
Date shall not be required to be so subordinated until the date that is thirty
(30) days after the Closing Date);

 

(e)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(f)            Investments consisting of the indorsement by the Parent or any
Subsidiary of negotiable instruments payable to such Person for deposit or
collection in the ordinary course of business;

 

(g)            to the extent constituting an Investment, transactions otherwise
permitted by Sections ‎6.03 and ‎6.05;

 

(h)            any Investments received in compromise or resolution of
(i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of Parent or any of its Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;

 

(i)             Investments represented by obligations in respect of Swap
Contracts that are not speculative in nature and that are entered into to hedge
or mitigate risks to which the Parent or any of its Subsidiaries has (or will
have) actual exposure (other than those in respect of the Equity Interests or
Indebtedness of the Parent or any of its Subsidiaries);

 



 

51 

 

(j)             accounts receivable arising in the ordinary course of business;

 

(k)            any guarantee of Indebtedness of Parent or any Subsidiary of
Parent, other than any guarantee of Indebtedness secured by Liens that would not
be permitted under Section ‎6.02;

 

(l)             Investments to the extent that payment for such Investment is
made with the capital stock of the Parent;

 

(m)           Investments having an aggregate fair market value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value other than a reduction for all returns of principal in cash and
capital dividends in cash), when taken together with all Investments made
pursuant to this clause (n) that are at the time outstanding, not to exceed 30%
of the total consolidated assets of the Parent and its Subsidiaries at the time
of such Investment;

 

(n)            Permitted Bond Hedge Transactions to the extent constituting
Investments; and

 

(o)            Investments in Finance Entities in the ordinary course of
business of the Parent and its Subsidiaries or that are otherwise customary for
airlines based in the United States.

 

SECTION 6.07      Transactions with Affiliates. Parent will not, and will not
permit any of its Subsidiaries to, enter into any transaction of any kind
involving aggregate payments or consideration in excess of $50,000,000 with any
Affiliate of the Parent, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the Parent
or such Subsidiary as would be obtainable by the Parent or such Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, subject to delivery of (x) with respect to any transaction or series
of related transactions involving aggregate consideration in excess of
$100,000,000, a certificate of a Responsible Officer of the Parent certifying as
to compliance with the foregoing and (y) with respect to any transaction or
series of related transactions involving aggregate consideration in excess of
$150,000,000, an opinion as to the fairness to the Parent or such Subsidiary of
such transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing (provided that this
clause (y) shall not apply to any transaction between or among the Parent or any
of its Subsidiaries and any Finance Entities); provided that, subject to
Article ‎X, the foregoing restriction shall not apply to:

 

(a)            transactions between or among the Parent and any Wholly-Owned
Subsidiaries; provided that, for purposes of this clause (a), any MPH Company
that would constitute a Wholly-Owned Subsidiary except as a result of nominal
shares issued in connection with special purpose vehicle structures established
in connection with the MPH Facility will be deemed to be a Wholly-Owned
Subsidiary,

 

(b)            Restricted Payments permitted by Section ‎6.05,

 

(c)            Investments permitted by Section ‎6.06(b), or ‎(c) or ‎(d),

 

(d)            transactions described in Schedule 6.07,

 



 

52 

 

(e)            any employment agreement, confidentiality agreement,
non-competition agreement, incentive plan, employee stock option agreement,
long-term incentive plan, profit sharing plan, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
the Parent or any of its Subsidiaries in the ordinary course of business and
payments pursuant thereto, and

 

(f)             payment of fees, compensation, reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) and reasonable and customary
indemnities provided to or on behalf of officers, directors, employees or
consultants of the Parent or any of its Subsidiaries.

 

SECTION 6.08      [Reserved].

 

SECTION 6.09      [Reserved].

 

SECTION 6.10      Changes in Nature of Business. Parent will not, and will not
permit any of its Subsidiaries to, engage to any material extent in any business
other than those businesses conducted by the Parent and its Subsidiaries on the
date hereof or any business reasonably related or incidental thereto or
representing a reasonable expansion thereof.

 

SECTION 6.11      Sanctions; AML Laws. Parent will not, and will not permit any
of its Subsidiaries to, directly or knowingly indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person to fund any activities or
business of or with any Person in a manner that would result in a violation of
Sanctions or AML Laws by any Person.

 

SECTION 6.12      Amendments to Organizational Documents. Parent will not, and
will not permit any of its Subsidiaries to amend, modify, or grant any waiver or
release under or terminate in any manner, any Organizational Documents in any
manner materially adverse to, or which would impair the rights of, the Lenders.

 

SECTION 6.13      [Reserved]

 

SECTION 6.14      Prepayments of Junior Indebtedness

 

. Parent will not, and will not permit any of its Subsidiaries to, make any
principal payment on, or redeem, repurchase, defease or otherwise acquire or
retire for value, in each case prior to any scheduled repayment, sinking fund
payment or maturity, any Indebtedness secured by junior Liens on the Collateral
or that is subordinated in right of payment to the Obligations, in each case
other than in connection with a Permitted Refinancing of such Indebtedness.

 

SECTION 6.15      Lobbying. Parent will not, and will not permit any of its
Subsidiaries to, directly, or to the Parent or such Subsidiary’s knowledge,
indirectly, use the proceeds of the Loans, or lend, contribute, or otherwise
make available such proceeds to any other Person (i) for publicity or propaganda
purposes designated to support or defeat legislation pending before the U.S.
Congress or (ii) to fund any activities that would constitute “lobbying
activities” as defined under 2 U.S.C. § 1602. The Parent shall, and shall cause
its subsidiaries to, comply with the provisions of 31 U.S.C. § 1352, as amended,
and with the regulations at 31 CFR Part 21.

 

SECTION 6.16      Use of Proceeds. Parent will not, and will not permit any of
its Subsidiaries to, use the proceeds of the Loans for any purpose other than
for general corporate purposes and operating expenses (including payroll, rent,
utilities, materials and supplies, repair and maintenance, and scheduled
interest payments on other Indebtedness incurred before February 15, 2020), in
each case in compliance with all applicable law to the extent permitted by the
CARES Act; provided however that the proceeds of the Loans shall not be used for
any non-operating expenses (including capital expenses, delinquent taxes and
payments of principal on other Indebtedness), unless the Parent can demonstrate,
to the satisfaction of the Initial Lender, that payment of any such
non-operating expense is necessary to optimize the continued operations of the
Parent’s business and does not merely constitute a transfer of risk from an
existing creditor or investor to the Federal taxpayer.

 



 

53 

 

SECTION 6.17      Financial Covenants.

 

(a)            Liquidity. The Parent will not permit the aggregate amount of
Liquidity at the close of any Business Day to be less than $2,000,000,000.

 

(b)            Collateral Coverage Ratio.

 

(i)               Within ten (10) Business Days after (x) the last day of
March and September of each year (beginning with March 2021) or (y) any date on
which an Appraisal is delivered pursuant to clause (2) of Section ‎5.16 (each
such date in clauses (x) and (y), a “CCR Reference Date” and the tenth Business
Day after a CCR Reference Date, a “CCR Certificate Delivery Date”), the Parent
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Parent containing a calculation of the Collateral Coverage Ratio (a “CCR
Certificate”).

 

(ii)           If the Collateral Coverage Ratio with respect to any CCR
Reference Date is less than 1.60 to 1.00, the Borrower shall, no later than ten
(10) Business Days after the applicable CCR Certificate Delivery Date,
(x) prepay any outstanding Loans such that following such prepayment, the
Collateral Coverage Ratio with respect to such CCR Reference Date, recalculated
by subtracting any such prepaid portion of the Loans, shall be no less than 1.60
to 1.00 and/or (y) designate Additional Collateral as additional Eligible
Collateral and comply with Sections ‎5.13 and ‎5.15, collectively, in an amount
such that following such designation, the Collateral Coverage Ratio with respect
to such CCR Reference Date, recalculated by adding such Additional Collateral,
shall be no less than 1.60 to 1.00.

 

(iii)          At the Parent’s request, the Lien on any Collateral will be
released, provided, in each case, that the following conditions are satisfied or
waived: (a) no Event of Default shall have occurred and be continuing,
(b) either (x) after giving effect to such release, the Collateral Coverage
Ratio is not less than 2.00 to 1.00 (or in the case of a swap or exchange of
existing Additional Collateral with new Additional Collateral, less than 1.60 to
1.00) or (y) the Parent shall prepay or cause to be prepaid the Loans and/or
shall designate Eligible Collateral as Additional Collateral and comply with
Sections 5.13 and 5.15, collectively, in an amount necessary to cause the
Collateral Coverage Ratio to not be less than 2.00 to 1.00 (or in the case of a
swap or exchange of existing Additional Collateral with new Additional
Collateral, less than 1.60 to 1.00) and (c) the Parent shall deliver a
certificate executed by a Responsible Officer demonstrating compliance with this
Section 6.17(b)(iii).

 



 

54 

 

ARTICLE VII 

 

EVENTS OF DEFAULT

 

SECTION 7.01      Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)            the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)            the Borrower shall fail to pay any interest on any Loan, or any
fee or any other amount (other than an amount referred to in clause ‎(a) of this
Section) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of two (2) or more Business Days;

 

(c)            any representation or warranty made or deemed made by or on
behalf of any Credit Party, including those made prior to the Closing Date, in
or in connection with this Agreement, the Loan Application Form or any other
Loan Document or any amendment or modification hereof or thereof, or any waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, the
Loan Application Form or any other Loan Document or any amendment or
modification hereof or thereof, or any waiver hereunder or thereunder, shall
prove to have been incorrect in any material respect (or, in the case of any
such representation or warranty under this Agreement, the Loan Application
Form or any other Loan Document already qualified by materiality, such
representation or warranty shall prove to have been incorrect) when made or
deemed made;

 

(d)            any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in Section ‎5.03(a), ‎5.04 (with respect to the
Borrower’s existence) or in Article ‎VI or Article ‎X;

 

(e)            any Credit Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) of this Section) and such
failure shall continue unremedied for a period of thirty (30) or more days after
notice thereof by the Administrative Agent or the Initial Lender to the Parent;

 

(f)             (i) Any Credit Party or any Subsidiary thereof shall fail to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness under this Agreement) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument governing such Material Indebtedness; or (ii) any Credit Party or any
Subsidiary thereof shall fail to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event results in the holder or holders or
beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) causing such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(in the case of a default, automatically or otherwise), or causing an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (f)(ii) shall not apply to secured
Indebtedness that becomes due as a result of (x) the voluntary sale or transfer
(or disposition of property as a result of a casualty or condemnation event) of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness or (y) an event which triggers a mandatory prepayment, repurchase,
defeasement or redemption or “Early Amortization Event” (as defined in the MPH
Facility) under the MPH Facility, so long as such event does not constitute a
default hereunder or under the MPH Facility and such Indebtedness is repaid when
required under the MPH Facility;

 



 

55 

 

(g)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any Material Subsidiary thereof or its debts,
or of a substantial part of its assets, under any Debtor Relief Law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Material Subsidiary thereof or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for a period
of sixty (60) or more days or an order or decree approving or ordering any of
the foregoing shall be entered;

 

(h)            any Credit Party or any Material Subsidiary thereof shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (g) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Parent or any of its Subsidiaries or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(i)             any Credit Party or any Material Subsidiary thereof shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(j)              there is entered against any Credit Party or any Material
Subsidiary thereof (i) a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $220,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage), or (ii) a non-monetary final judgment or order that,
either individually or in the aggregate, has or could reasonably be expected to
have a Material Adverse Effect and, in either case, (A) enforcement proceedings
are commenced by any creditor upon such judgment or order, or (B) there is a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect;

 

(k)            an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of any Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that, either individually or in the aggregate,
has or could reasonably be expected to have a Material Adverse Effect;

 

(l)              [reserved];

 



 

56 

 

(m)            any material provision of any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations, ceases to be
in full force and effect; or any Credit Party or any other Person who is a party
to any Loan Document contests in writing the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies in writing that it
has any or further liability or obligation under any Loan Document, or purports
in writing to revoke, terminate or rescind any Loan Document;

 

(n)            any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted in writing by any Credit Party not to
be, a legal, valid and perfected Lien on any material portion of the Collateral
(individually or in the aggregate), with the priority required by the applicable
Security Documents, except (i) as a result of the sale or other Disposition of
the applicable Collateral to a Person that is not a Credit Party in a
transaction not prohibited under the Loan Documents or (ii) as a result of
either Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Security
Documents or (iii) as a result of acts or omissions with respect to possessory
collateral held by the Collateral Agent pursuant to this Agreement; or

 

(o)            any Guarantee of any Obligations by any Credit Party under any
Loan Document shall cease to be in full force in effect (other than in
accordance with the terms of the Loan Documents); then, and in every such event
(other than an event described in clause (g) or (h) of this Section), and at any
time thereafter during the continuance of such event, the Initial Lender may,
and the Administrative Agent may, and at the request of the Required Lenders or
the Initial Lender shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:

 

(i)            declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Credit Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the other Credit Parties; and

 

(ii)              exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents and Applicable
Law;

 

provided that, in case of any event described in clause (g) or (h) of this
Section, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Credit Parties.

 

SECTION 7.02      Application of Payments. Notwithstanding anything herein to
the contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Initial Lender and the Administrative Agent
by the Borrower or the Required Lenders, all payments received on account of the
Obligations shall be applied by the Administrative Agent as follows:

 

(i)            first, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees and disbursements
and other charges of counsel payable under Section ‎11.03 and amounts payable
under an Administrative Agency Fee Letter (if any)) payable to the
Administrative Agent and the Collateral Agent in their respective capacities as
such;

 



 

57 

 

(ii)           second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including fees and disbursements and other
charges of counsel payable under Section ‎11.03) arising under the Loan
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;

 

(iii)          third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (iii) payable to
them;

 

(iv)          fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans ratably among the Lenders in proportion to the
respective amounts described in this clause (iv) payable to them;

 

(v)           fifth, to the payment in full of all other Obligations, in each
case ratably among the Administrative Agent and the Lenders based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and

 

(vi)          finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE VIII 

 

AGENCY

 

SECTION 8.01      Appointment and Authority. Each Lender hereby irrevocably
appoints The Bank of New York Mellon to act on its behalf as the Administrative
Agent and as the Collateral Agent hereunder and under the other Loan Documents
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental or related
thereto; provided that notwithstanding anything in this Article VIII or this
Agreement to the contrary, the terms and conditions of the relationship between
the Initial Lender and the Agents shall be governed by a separate agreement
between the Initial Lender and the Agents. The Borrower and the Guarantors
acknowledge and agree that the Agents are Agents of the Lenders and not of the
Borrower or the Guarantors. In connection with an assignment of the Loans by the
Initial Lender, upon the Administrative Agent’s request, the Borrower and the
Agents shall enter into an Administrative Agency Fee Letter. The provisions of
this Article are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions. Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the other Loan Documents and (ii) negotiate, enforce or
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

 

SECTION 8.02      Collateral Matters. Each of the Lenders hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto and to
enter into and perform the other Loan Documents.

 



 

58 

 

SECTION 8.03      Removal or Resignation of Administrative Agent

 

(a)           . While the Initial Lender is a Lender, the Administrative Agent
may be removed or give notice of its resignation subject to any conditions as
separately agreed between the Initial Lender and the Administrative Agent. Any
such resignation as Administrative Agent pursuant to this Section ‎8.03 shall
also constitute its resignation as the Collateral Agent; provided that in the
case of any collateral security held by the Collateral Agent on behalf of the
Lenders under any of the Loan Documents, the retiring or removed Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed. Upon such removal or receipt of any
such notice of resignation, the Initial Lender shall have the right to appoint a
successor. After the Initial Lender is no longer a Lender, either Agent may
resign at any time by notifying the Lenders and the Borrower in writing, and
either Agent may be removed at any time with or without cause by an instrument
or concurrent instruments in writing delivered to the Borrower and such Agent
and signed by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, with the consent of the Borrower (which
consent shall not be required during the continuance of an Event of Default), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders (with the consent of the Borrower (which consent shall not be
required during the continuance of an Event of Default)) and shall have accepted
such appointment within 30 days after (i) the retiring Agent gives notice of its
resignation or (ii) the Required Lenders deliver removal instructions, then the
retiring or removed Agent may, on behalf of the Lenders (with the consent of the
Borrower (which consent shall not be required during the continuance of an Event
of Default)), appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank. If no successor Agent has
been appointed pursuant to the immediately preceding sentence, such Agent’s
resignation or removal shall become effective and the Required Lenders shall
thereafter perform all the duties of such Agent hereunder and/or under any other
Loan Document until such time, if any, as the Required Lenders (with the consent
of the Borrower (which consent shall not be required during the continuance of
an Event of Default)) appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of its predecessor Agent, and its
predecessor Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

SECTION 8.04      Exculpatory Provisions.

 

(a)            The Agents shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents or as separately
agreed between the Initial Lender and the Agents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing:

 

(i)              neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
except that The Bank of New York Mellon shall always have a fiduciary duty to
Treasury while serving as its Agent in accordance with the provisions of the
separate writing between The Bank of New York Mellon and Treasury;

 

(ii)             neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that such
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); and

 



 

59 

 

(iii)            except as expressly set forth herein and in the other Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity.

 

(b)            Neither Agent shall be required to expend or risk its own funds
or otherwise incur liability in the performance of any of its duties hereunder
or under any other Loan Document or in the exercise of any of its rights or
powers. Notwithstanding anything in any Loan Document to the contrary, prior to
taking any action under this Agreement or any other Loan Document, each Agent
shall be entitled to indemnification satisfactory to it in its sole discretion
against all losses and expenses in connection with taking such action. Neither
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Sections 7.01 and 11.02) or in the absence of its own gross negligence or
willful misconduct as determined by the final non-appealable judgment of a court
of competent jurisdiction. Notwithstanding the foregoing, no action nor any
omission to act, taken by either Agent at the direction of the Required Lenders
(or such other number of percentage of Lenders as shall be expressly provided
for herein or in the other Loan Documents) shall constitute gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof, conspicuously labeled as a
“notice of default” and specifically describing such Default, is given to an
Agent Responsible Officer by the Borrower or a Lender.

 

(c)            Neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)            In no event shall either Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder or under any
other Loan Document arising out of or caused by, directly or indirectly, forces
beyond its control, including, without limitation, strikes, work stoppages,
epidemics, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services (it being understood that such Agent shall use reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances).

 

(e)             Each Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it in good faith to
be genuine and to have been signed or sent by the proper Person. Each Agent may
also rely upon any statement made to it orally or by telephone and believed by
it in good faith to have been made by the proper Person, and shall not incur any
liability for relying thereon. Delivery of reports, information and documents to
an Agent is for informational purposes only and an Agent’s receipt of the
foregoing will not constitute actual or constructive knowledge or notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s compliance with any of its covenants
hereunder. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in reliance on the advice
of any such counsel, accountants or experts. Any funds held by an Agent shall,
unless otherwise agreed in writing with the Borrower, be held uninvested in a
non-interest bearing account.

 



 

60 

 

(f)             Neither Agent shall have any obligation to calculate or confirm
the calculation of any financial covenant contained herein.

 

(g)            Notwithstanding anything to the contrary in any Loan Document,
neither Agent shall be responsible for the existence, genuineness or value of
any of the Collateral; for filing any financing or continuation statements or
recording any documents or instruments in any public office or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral (except, in the case of possessory Collateral, for the Collateral
Agent maintaining possession of any such Collateral received by it in accordance
with the terms of the Loan Documents); for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral; for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein;
for the validity of the title of any grantor to the Collateral; for insuring the
Collateral; or for the payment of taxes, charges or assessments on the
Collateral. The Collateral Agent agrees that it will check any possessory
Collateral received by it against any itemized list in the Pledge and Security
Agreement of Collateral to be delivered to it in accordance with the Pledge and
Security Agreement.

 

SECTION 8.05      Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, opinion, consent, statement, instrument, document or other writing
believed by it in good faith to be genuine and to have been signed or sent by
the proper Person. Each Agent may also rely upon any statement made to it orally
or by telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. Delivery of
reports, information and documents to an Agent is for informational purposes
only and an Agent’s receipt of the foregoing will not constitute actual or
constructive knowledge or notice of any information contained therein or
determinable from information contained therein, including the Borrower’s
compliance with any of its covenants hereunder. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 8.06      Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents or attorneys appointed by it and will not be responsible for the
misconduct or negligence of any agent appointed with due care. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties.

 

SECTION 8.07      Non-Reliance on Agents and Other Lenders. Each Lender (other
than the Initial Lender) acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender (other than the Initial Lender) also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 



 

61 

 

SECTION 8.08      Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under
Section 11.03) allowed in such judicial proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under the Loan Documents. Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE IX

 

GUARANTEE

 

SECTION 9.01      Guarantee of the Obligations. Each Guarantor jointly and
severally hereby irrevocably and unconditionally guarantees to the Secured
Parties, the due and punctual payment in full and performance of all Obligations
(or such lesser amount as agreed by the Required Lenders in their sole
discretion with respect to Obligations owed to the Lenders) when the same shall
become due or required to be performed, whether at stated maturity, by required
prepayment, declaration, acceleration, performance, demand or otherwise
(including amounts that would become and any performance that would have been
required to be taken due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

 

SECTION 9.02      Payment or Performance by a Guarantor. Each Guarantor hereby
jointly and severally agrees, in furtherance of the foregoing and the other
terms of this Article ‎IX and not in limitation of any other right which the
Secured Parties may have at law or in equity against any Guarantor by virtue
hereof, that upon the failure of the Borrower to pay or perform any of the
Guaranteed Obligations when and as the same shall become due or required to be
performed, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), such Guarantor will pay, or cause to be paid, in
cash, or perform, or cause to be performed, to the Secured Parties an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed or required to be performed to the Secured Parties as
aforesaid.

 

SECTION 9.03      Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment and
performance in full of the Guaranteed Obligations. In furtherance of the
foregoing and without limiting the generality thereof, each Guarantor agrees as
follows:

 



 

62 

 

(a)            this Guarantee is a guarantee of payment and performance when due
and not merely of collection;

 

(b)            either Agent and any of the other Secured Parties may enforce
this Guarantee upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between the Borrower and the Secured Parties with
respect to the existence of such Event of Default;

 

(c)            a separate action or actions may be brought and prosecuted
against such Guarantor whether or not any action is brought against the Borrower
or any other Guarantors and whether or not Borrower or such Guarantors are
joined in any such action or actions;

 

(d)            payment or performance by any Guarantor of a portion, but not
all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any other Guarantor’s liability for any portion of the Guaranteed
Obligations which has not been paid or performed;

 

(e)            the Required Lenders, upon such terms as they deem appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment or performance of the
Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept
or refuse any offer of performance with respect to, or substitutions for, the
Guaranteed Obligations or subordinate the payment of the same to the payment of
any other obligations; (iii) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment or performance of the Guaranteed
Obligations, any other guarantees of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; and (iv) enforce its rights and remedies even though
such action may operate to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower or
any security for the Guaranteed Obligations; and

 

(f)             this Guarantee and the obligations of each Guarantor hereunder
shall be legal, valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment or performance in full of the Guaranteed Obligations), including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations, or otherwise. Without limiting the generality of the
foregoing, except for the payment and performance in full of the Guaranteed
Obligations and to the fullest extent permitted by Applicable Law, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by: (i) any failure, delay or omission to assert or enforce
or agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy with respect to the
Guaranteed Obligations, or with respect to any security for the payment and
performance of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions hereof or any other Loan Document; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the Lender’s consent to
the change, reorganization or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (v) the release of, or any
impairment of or failure to perfect or continue perfection of or protect a
security interest in, any collateral which secures any of the Guaranteed
Obligations; (vi) any defenses, set-offs or counterclaims which the Borrower or
any Guarantor may allege or assert against either Agent or the Lenders in
respect of the Guaranteed Obligations, including failure of consideration, lack
of authority, validity or enforceability, breach of warranty, payment, statute
of frauds, statute of limitations, accord and satisfaction and usury; (vii) any
change in the corporate existence, structure or ownership of any Credit Party,
or any insolvency, bankruptcy, reorganization, examinership or other similar
proceeding affecting any Credit Party or its assets or any resulting release or
discharge of any of the Guaranteed Obligations; (viii) the fact that any Person
that, pursuant to the Loan Documents, was required to become a party hereto may
not have executed or is not effectually bound by this Agreement, whether or not
this fact is known to the Secured Parties; (ix) any action permitted or
authorized hereunder; (x) any other circumstance, or any existence of or
reliance on any representation by the Agents, any Secured Party or any other
Person, that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrower, any Guarantor or any other guarantor or surety; and
(xi) any other event or circumstance that might in any manner vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 



 

63 

  

SECTION 9.04      Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Lender: (a) any right to require the Lender, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
Guarantor or any other Person; (ii) proceed against or exhaust any security in
favor of the Lender; or (iii)  pursue any other remedy in the power of the
Agents or Secured Parties whatsoever or (b) presentment to, demand for payment
or performance from and protest to the Borrower or any Guarantor or notice of
acceptance; and (c) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof. The Agents and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure or exercise any other right or
remedy available to them against the Borrower or any other Credit Party without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full. To the
fullest extent permitted by Applicable Law, each Credit Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Credit Party against the Borrower
or any other Credit Party, as the case may be, or any security.

 

SECTION 9.05      Guarantors’ Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations shall have been paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guarantee or the performance by such
Guarantor of its obligations hereunder, including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Borrower with respect to the Guaranteed
Obligations, (b) any right to enforce, or to participate in, any claim, right or
remedy that the Agents or the Secured Parties now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by the Agents or the Secured
Parties. In addition, until the Guaranteed Obligations shall have been paid in
full, each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and paid in full, such amount shall be held in trust for the Secured Parties and
shall forthwith be paid over to the Secured Parties to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

SECTION 9.06      Subordination. Any Indebtedness of the Borrower or any
Guarantor now or hereafter and all rights of indemnity, contribution or
subrogation under Applicable Law or otherwise held by any Guarantor (the
“Obligee Guarantor”) are hereby subordinated in right of payment or performance
to the Guaranteed Obligations until the Guaranteed Obligations is paid and
performed in full. Any amount in respect of such indebtedness or rights
collected or received by the Obligee Guarantor after an Event of Default has
occurred and is continuing shall be held in trust for the Secured Parties and
shall forthwith be paid over to the Secured Parties to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.

 

SECTION 9.07      Continuing Guarantee. This Guarantee is a continuing guarantee
and shall remain in effect until all of the Guaranteed Obligations shall have
been paid and performed in full. Each Guarantor hereby irrevocably waives any
right to revoke this Guarantee as to future transactions giving rise to any
Guaranteed Obligations.

 

SECTION 9.08      Financial Condition of the Borrower. The Loans may be made to
the Borrower without notice to or authorization from any Guarantor regardless of
the financial or other condition of the Borrower at the time of such grant. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.

 

SECTION 9.09      Reinstatement. In the event that all or any portion of the
Guaranteed Obligations are paid by the Borrower or any Guarantor, the
obligations of any other Guarantor hereunder shall continue and remain in full
force and effect or be reinstated, as the case may be, in the event that all or
any part of such payment(s) are rescinded or recovered directly or indirectly
from the Secured Parties as a preference, fraudulent transfer or otherwise must
be so recovered or returned, and any such payments and amounts which are so
rescinded, recovered or returned shall constitute Guaranteed Obligations for all
purposes hereunder.

 



 

64 

 

SECTION 9.10      Discharge of Guarantees. If, in compliance with the terms and
provisions of the Loan Documents, (x) all of the Equity Interests of any
Guarantor that is a Subsidiary of the Parent or any of its successors in
interest hereunder shall be sold or otherwise disposed of (including by merger
or consolidation) to any Person (other than to the Parent or to any other
Subsidiary of Parent), the Guarantee of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any beneficiary or any other Person
effective as of the time of such asset sale or (y) a Guarantor becomes an
Excluded Subsidiary (other than as a result of a Guarantor becoming a non-Wholly
Owned Subsidiary), the Borrower may request the release of the Guarantee of such
Guarantor, whereupon the Guarantee of such Guarantor shall be discharged and
released.

 

ARTICLE X 

 

CARES ACT REQUIREMENTS

 

Notwithstanding anything in this Agreement to the contrary, the Credit Parties,
on behalf of themselves and their Affiliates, represent, warrant, and agree with
the Lenders that:

 

SECTION 10.01      CARES Act Compliance. Each Credit Party and its Subsidiaries
are in compliance, and will at all times comply, with all applicable
requirements under Title IV of the CARES Act, including any applicable
requirements pertaining to the Borrower’s eligibility to receive the Loans. The
Parent, the Borrower and their Subsidiaries will provide any information
requested by the Initial Lender or Agents to assess the Borrower’s compliance
with applicable requirements under Title IV of the CARES Act, its obligations
under this Article ‎X or its eligibility to receive the Loans under the CARES
Act. The Borrower is not a “covered entity” as defined in Section 4019 of the
CARES Act.

 

SECTION 10.02    Dividends and Buybacks

 

(a)            Until the date that is twelve (12) months after the date on which
the Loans are no longer outstanding, neither any Borrower Air Carrier nor any of
its Affiliates (other than an Affiliate that is a natural person) shall, in any
transaction, purchase an equity security of any Borrower Air Carrier or of any
direct or indirect parent company of a Borrower Air Carrier or of any Subsidiary
of the Parent that, in each case, is listed on a national securities exchange,
except to the extent required under a contractual obligation in effect as of the
date of enactment of the CARES Act.

 

(b)            Until the date that is twelve (12) months after the date on which
the Loans are no longer outstanding, no Borrower Air Carrier shall pay
dividends, or make any other capital distributions, with respect to the common
stock of any Borrower Air Carrier.

 

SECTION 10.03    Maintenance of Employment Levels. Until September 30, 2020,
each Borrower Air Carrier shall maintain its employment levels as of March 24,
2020, to the extent practicable, and in any case shall not reduce its employment
levels by more than ten percent (10%) from the levels on March 24, 2020.

 

SECTION 10.04    United States Business. Each Borrower Air Carrier is created or
organized in the United States or under the laws of the United States and has
significant operations in and a majority of its employees based in the United
States.

 

SECTION 10.05    Limitations on Certain Compensation.

 

(a)            Beginning on the Closing Date, and ending on the date that is one
(1) year after the date on which the Loans are no longer outstanding, each
Borrower Air Carrier and its Affiliates shall not pay any of each Borrower Air
Carrier’s Corporate Officers or Employees whose Total Compensation exceeded
$425,000 in calendar year 2019 or the Subsequent Reference Period (other than an
Employee whose compensation is determined through an existing collective
bargaining agreement entered into before March 1, 2020):

 



 

65 

 

(i)            Total Compensation which exceeds, during any twelve (12)
consecutive months of the period beginning on the Closing Date and ending on the
date that is one (1) year after the date on which the Loans are no longer
outstanding, the Total Compensation the Corporate Officer or Employee received
in calendar year 2019 or the Subsequent Reference Period; or

 

(ii)           Severance Pay or Other Benefits in connection with a termination
of employment with any Borrower Air Carrier which exceed twice the maximum Total
Compensation received by such Corporate Officer or Employee in calendar year
2019 or the Subsequent Reference Period.

 

(b)            Beginning on the Closing Date, and ending on the date that is one
(1) year after the date on which the Loans are no longer outstanding, each
Borrower Air Carrier and its Affiliates shall not pay any of each Borrower Air
Carrier’s Corporate Officers or Employees whose Total Compensation exceeded
$3,000,000 in calendar year 2019 or the Subsequent Reference Period, Total
Compensation which exceeds, during any twelve (12) consecutive months of such
period, in excess of the sum of:

 

(i)            $3,000,000; and

 

(ii)           Fifty percent (50%) of the excess over $3,000,000 of the Total
Compensation received by such Corporate Officer or Employee in calendar year
2019 or the Subsequent Reference Period.

 

(c)            For purposes of determining applicable amounts under this
Section with respect to any Corporate Officer or Employee who was employed by
any Borrower Air Carrier or any of their Affiliates for less than all of
calendar year 2019, the amount of Total Compensation in calendar year 2019 shall
mean such Corporate Officer’s or Employee’s Total Compensation on an annualized
basis.

 

SECTION 10.06    Continuation of Certain Air Service. Until March 1, 2022, each
Borrower Air Carrier shall comply with any applicable requirement issued by the
Secretary of Transportation under section 4005 of the CARES Act to maintain
scheduled air transportation service to any point served by any Borrower Air
Carrier before March 1, 2020. The Borrower acknowledges that neither Treasury,
nor any other actor, department, or agency of the Federal Government, shall
condition the issuance of any loan under this Loan Agreement on the Borrower’s
implementation of measures to enter into negotiations with the certified
bargaining representative of a craft or class of employees of the Borrower Air
Carrier under the Railway Labor Act (45 U.S.C. 151 et seq.) or the National
Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other terms and
conditions of employment.

 

SECTION 10.07    Treasury Access. Provide Treasury, the Treasury Inspector
General, the Special Inspector General for Pandemic Recovery, and such other
entities as authorized by Treasury timely and unrestricted access to all
documents, papers, or other records, including electronic records, of the
Borrower related to the Loans, to enable Treasury, the Treasury Inspector
General, and the Special Inspector General for Pandemic Recovery to make audits,
examinations, and otherwise evaluate the Borrower’s compliance with the terms of
this Agreement. This right also includes timely and reasonable access to the
Borrower’s and its Affiliates’ personnel for the purpose of interview and
discussion related to such documents.

 



 

66 

 

SECTION 10.08       Additional Defined Terms. As used in this Article, the
following terms have the meanings specified below:

 

“Borrower Air Carrier” means, collectively, the Borrower, its Affiliates that
are Air Carriers, and their respective heirs, executors, administrators,
successors, and assigns. Notwithstanding anything to the contrary herein, for
purposes of this Article X, an “Affiliate” of the Borrower shall not include any
Person(s) that become affiliated with the Borrower solely by virtue of the
consummation of a Change of Control transaction resulting in repayment of the
Loans in full.

 

“Corporate Officer” means, with respect to any Borrower Air Carrier, its
president; any vice president in charge of a principal business unit, division,
or function (such as sales, administration or finance); any other officer who
performs a policy-making function; or any other person who performs similar
policy making functions for the Borrower Air Carrier. Executive officers of
subsidiaries or parents of any Borrower Air Carrier may be deemed Corporate
Officers of the Borrower Air Carrier if they perform such policy-making
functions for the Borrower Air Carrier.

 

“Employee” has the meaning given to the term in section 2 of the National Labor
Relations Act (29 U.S.C. 152 and includes any individual employed by an employer
subject to the Railway Labor Act (45 U.S.C. 151 et seq.), and for the avoidance
of doubt includes all individuals who are employed by the Borrower Air Carrier
who are not Corporate Officers.

 

“Severance Pay or Other Benefits” means any severance payment or other similar
benefits, including cash payments, health care benefits, perquisites, the
enhancement or acceleration of the payment or vesting of any payment or benefit
or any other in-kind benefit payable (whether in lump sum or over time,
including after March 24, 2022) by any Borrower Air Carrier or its Affiliates to
a Corporate Officer or Employee in connection with any termination of such
Corporate Officer’s or Employee’s employment (including, without limitation,
resignation, severance, retirement, or constructive termination), which shall be
determined and calculated in respect of any Employee or Corporate Officer of the
Borrower Air Carrier in the manner prescribed in 17 CFR 229.402(j) (without
regard to its limitation to the five (5) most highly compensated executives and
using the actual date of termination of employment rather than the last business
day of the Borrower Air Carrier’s last completed fiscal year as the trigger
event).

 

“Subsequent Reference Period” means (i) for a Corporate Officer or Employee
whose employment with the Borrower Air Carrier or an Affiliate started during
2019 or later, the twelve (12) month period starting from the end of the month
in which the officer or employee commenced employment, if such officer’s or
employee’s total compensation exceeds $425,000 (or $3,000,000) during such
period and (ii) for a Corporate Officer or Employee whose Total Compensation
first exceeds $425,000 during a 12-month period ending after 2019, the 12-month
period starting from the end of the month in which the Corporate Officer’s or
Employee’s Total Compensation first exceeded $425,000 (or $3,000,000).

 

“Total Compensation” means compensation including salary, wages, bonuses, awards
of stock, and any other financial benefits provided by the Borrower Air Carrier
or an Affiliate, as applicable, which shall be determined and calculated for the
2019 calendar year or any applicable twelve (12)-month period in respect of any
Employee or Corporate Officer of the Borrower Air Carrier in the manner
prescribed under paragraph e.5 of the award term in 2 CFR part 170, App. A, but
excluding any Severance Pay or Other Benefits in connection with a termination
of employment.

 



 

67 

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01    Notices; Public Information.

 

(a)             Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing in English and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or email as follows:

 

(i)            if to a Credit Party, to it at 233 South Wacker Drive,
Chicago, Illinois 60606, Attention of Treasurer (Facsimile No. 872-825-3211;
Telephone No. 872-825-3211; Email: pam.hendry@united.com);

 

(ii)           if to the Administrative Agent or the Collateral Agent, to The
Bank of New York Mellon at 240 Greenwich Street, 7th Floor, New York, NY 10286,
Attention of Joanna Shapiro, Managing Director (Telephone No. 212-815-4949;
Email: joanna.g.shapiro@bnymellon.com with a copy to
UST.Cares.Program@bnymellon.com);

 

(iii)          if to Treasury, as the Initial Lender, to The Department of the
Treasury of the United States at 1500 Pennsylvania Avenue, NW, Washington, D.C.
20220, Attention of Assistant General Counsel (Banking and Finance) (Telephone
No. 202-622-0283; Email: eric.froman@treasury.gov); and

 

(iv)          if to any other Lender, to it at its address (or facsimile number
or email address) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML, and Internet or intranet websites) pursuant to
procedures approved by the Lenders and reasonably acceptable to the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article ‎II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent, the Parent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent, the Collateral Agent or a Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by return e-mail or other written acknowledgement),
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

 



 

68 

 

(c)            Change of Address, etc. Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)            Platform.

 

(i)            The Borrower and the Lenders agree that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the other Lenders by posting the Communications on the Platform.

 

(ii)           The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Credit Parties pursuant to any
Loan Document or the transactions contemplated therein that is distributed to
the Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

 

(e)            Public Information. The Borrower hereby acknowledges that certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the materials and information
provided by or on behalf of the Borrower hereunder and under the other Loan
Documents (collectively, “Borrower Materials”) that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of U.S. federal and state securities Laws (provided,
however, that to the extent that such Borrower Materials constitute Information,
they shall be subject to Section ‎11.12); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (iv) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Each Public Lender will designate one or more representatives
that shall be permitted to receive information that is not designated as being
available for Public Lenders. Notwithstanding the foregoing, financial
statements and related documentation, in each case, provided pursuant to
Section 5.01(a) or 5.01(b) shall be deemed to be marked “PUBLIC”, unless the
Parent notifies the Administrative Agent promptly that any such document
contains material non-public information.

 

 

69 



 

SECTION 11.02    Waivers; Amendments.

 

(a)             No Waiver; Remedies Cumulative; Enforcement. No failure or delay
by the Administrative Agent, the Collateral Agent or any Lender in exercising
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, remedy, power or privilege, or any abandonment or discontinuance
of steps to enforce such a right remedy, power or privilege, preclude any other
or further exercise thereof or the exercise of any other right remedy, power or
privilege. The rights, remedies, powers and privileges of the Administrative
Agent, the Collateral Agent and the Lenders hereunder and under the Loan
Documents are cumulative and are not exclusive of any rights, remedies, powers
or privileges that any such Person would otherwise have.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, (i) so long as the Initial Lender
is a Lender, either the Initial Lender or, at the Initial’s Lender’s option, the
Administrative Agent in accordance with Section ‎7.01 for the benefit of all the
Lenders and (ii) if the Initial Lender is no longer a Lender, the Required
Lenders or the Administrative Agent (acting at the direction of the Required
Lenders) in accordance with Section ‎7.01 for the benefit of all the Lenders;
provided that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacities as Administrative Agent and as Collateral Agent)
hereunder and under the other Loan Documents, (ii)  any Lender from exercising
setoff rights in accordance with Section ‎11.08 (subject to the terms of
Section ‎2.13) or (iii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to a Credit Party under any Debtor Relief Law; provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (x) the Required Lenders shall have the rights
otherwise provided to the Administrative Agent pursuant to Section ‎7.01 and
(y) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section ‎2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights or remedies available to it and as
authorized by the Required Lenders.

 

(b)            Amendments, Etc. Except as otherwise expressly set forth in this
Agreement (including Section ‎2.10 and Section ‎8.01), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower therefrom, shall be effective unless in writing
executed by the Borrower and the Required Lenders, and acknowledged by the
Administrative Agent, or by the Borrower and the Administrative Agent with the
consent of the Required Lenders, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:

 

(i)            extend or increase any Commitment of any Lender without the
written consent of such Lender;

 

(ii)           reduce the principal of, or rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely
affected thereby (provided that only the consent of the Required Lenders shall
be necessary (x) to amend the definition of “Default Rate” or to waive the
obligation of the Borrower to pay interest at the Default Rate or (y) to amend
any financial covenant (or any defined term directly or indirectly used
therein), even if the effect of such amendment would be to reduce the rate of
interest on any Loan or other Obligation or to reduce any fee payable
hereunder);

 



 

70 

 

(iii)          postpone any date scheduled for any payment of principal of, or
interest on, any Loan, or any fees or other amounts payable hereunder or under
any other Loan Document, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender directly and adversely
affected thereby;

 

(iv)         change Section ‎2.12(b) or Section ‎2.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby;

 

(v)          waive any condition set forth in Section ‎4.01 without the written
consent of the Initial Lender; or

 

(vi)         change any provision of this Section or the percentage in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
amendment, waiver or consent shall amend, modify or otherwise affect the rights
or duties hereunder or under any other Loan Document of either of the Agents,
unless in writing executed by such Agent, in each case in addition to the
Borrower and the Lenders required above.

 

In addition, notwithstanding anything in this Section to the contrary, (i) if
the Borrower shall have identified an obvious error or any error or omission of
a technical nature, in each case, in any provision of the Loan Documents, then,
upon the delivery of a certificate of a Responsible Officer of the Borrower to
the Administrative Agent identifying such error and directing the Administrative
Agent to execute an amendment to correct such error, the Administrative Agent
and the Borrower shall be permitted to amend such provision, and, in each case,
such amendment shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders to the Administrative Agent within ten (10) Business
Days following receipt of notice thereof and (ii) that any Security Document may
be amended, supplemented or otherwise modified with the consent of the
applicable Grantor (as defined in the Pledge and Security Agreement) and the
Administrative Agent to add assets (or categories of assets) to the Collateral
covered by such Security Document, as contemplated by the definition of
Additional Collateral, or to remove any assets or categories of assets
(including after-acquired assets of that category) from the Collateral covered
by such Security Document to the extent the release thereof is permitted by
Section 6.17(b)(iii).

 

SECTION 11.03    Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Initial Lender, the Administrative Agent,
the Collateral Agent and their Affiliates (including the reasonable fees,
charges and disbursements of any counsel for the Initial Lender, the
Administrative Agent or the Collateral Agent), and shall pay all fees and time
charges and disbursements for attorneys who may be employees of the
Administrative Agent or the Collateral Agent, in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement, the Loan Documents, any other agreements or documents executed in
connection herewith or therewith or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, the Collateral Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the Loan
Documents, any other agreements or documents executed in connection herewith or
therewith, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring, negotiations or enforcement in
respect of this Agreement, the Loan Documents and other agreements or documents
executed in connection herewith or therewith.

 



 

71 

 

(b)            Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and Collateral Agent (and any sub-agents thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities, obligations, penalties, fines,
settlements, judgments, disbursements and related costs and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Parent) arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to the Parent or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee other than the Initial Lender, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This paragraph (b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)             Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent or Collateral Agent (or any sub-agents thereof) or any Related Party of
any of the foregoing, each Lender (other than the Initial Lender) severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agents) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s Applicable Percentage at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or Collateral
Agent (or any such sub-agents), or against any Related Party of any of the
foregoing acting for the Administrative Agent or Collateral Agent (or any such
sub-agents) in connection with such capacity. The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section ‎2.12(e).

 

(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, no Credit Party shall assert, and each hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 



 

72 

 

(e)             Payments. All amounts due under this Section shall be payable
not later than five  (5) days after demand therefor; provided that the terms of
this Section shall not apply to the Initial Lender.

 

(f)             Survival. Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder and the resignation or removal of the Administrative Agent or the
Collateral Agent.

 

SECTION 11.04    Successors and Assigns.

 

(a)             Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any other attempted assignment or transfer by any party hereto shall
be null and void), and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans at the time owing to
it); provided that any such assignment by any Lender (other than the Initial
Lender) shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Loans at the time owing to it or contemporaneous
assignments to and/or by related Approved Funds (determined after giving effect
to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)             in any case not described in paragraph (b)(i)(A) of this
Section, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 



 

73 

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

 

(iii)          Required Consents. No consent shall be required for any
assignment by the Initial Lender. The consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) shall be required for any
assignment by any Lender other than the Initial Lender unless (x) a Default or
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender or an Affiliate of a Lender; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.

 

(iv)         Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)             No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person).

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section ‎11.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender other than the Initial Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)             Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 



 

74 

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a Competitor, a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Collateral Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section ‎11.03(b) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in
Section 11.02(b)(i) through (v) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections ‎2.14, ‎2.15 and ‎2.16 (subject to the requirements and limitations
therein, including the requirements under Section ‎2.16(g) (it being understood
that the documentation required under Section ‎2.16(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section ‎2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section ‎2.15 or
‎2.16, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of
Section ‎2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section ‎11.08
as though it were a Lender; provided that such Participant agrees to be subject
to Section ‎2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 



 

75 

 

(e)             Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 11.05    Survival. All covenants, agreements, representations and
warranties made by any Credit Party herein and in any Loan Document or other
documents delivered in connection herewith or therewith or pursuant hereto or
thereto shall be considered to have been relied upon by the other parties hereto
and shall survive the execution and delivery hereof and thereof and the making
of the Borrowings hereunder, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
the Collateral Agent or any Lender may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied and so long as the Commitments have not expired or been
terminated. The provisions of Sections ‎2.14, ‎2.15, ‎11.03, ‎11.15 and
Article ‎VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the payment in full of
the Obligations, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 11.06    Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)            Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section ‎4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)            Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding anything herein to the contrary, delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic means, or confirmation of the execution of this Agreement on
behalf of a party by an email from an authorized signatory of such party shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 11.07      Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 

76 

 

SECTION 11.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender
or any such Affiliate, to or for the credit or the account of the Borrower
against any and all of the due and unpaid Obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its respective Affiliates, irrespective of whether or not such Lender
or Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its respective Affiliates may have. Each
Lender (other than the Initial Lender) agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

SECTION 11.09    Governing Law; Jurisdiction; Etc.

 

(a)             Governing Law. This Agreement and the other Loan Documents will
be governed by and construed in accordance with the federal law of the United
States if and to the extent such law is applicable, and otherwise in accordance
with the law of the State of New York applicable to contracts made and to be
performed entirely within such State.

 

(b)            Jurisdiction and Venue. Each of the Credit Parties and each
Lender agrees (a) to submit to the exclusive jurisdiction and venue of the
United States District Court for the District of Columbia for any civil action,
suit or proceeding arising out of or relating to this Agreement, the Loan
Documents, or the transactions contemplated hereby or thereby.

 

(c)            Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section ‎11.01. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 11.10    Waiver of Jury Trial. To the extent permitted by Applicable
Law, each Credit Party and each Lender hereby unconditionally waives trial by
jury in any civil legal action or proceeding relating to this Agreement, the
Loan Documents or the transactions contemplated hereby or thereby.

 

SECTION 11.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.12    Treatment of Certain Information; Confidentiality. Each of the
Agents and the Lenders (other than the Initial Lender) agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Laws or by any subpoena or similar legal process; (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as (or no less restrictive than) those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; provided that, in each
case under this clause (f)(ii), such actual or prospective party is not a
Competitor; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (h) with the consent of
the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section, or (y) becomes
available to either Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower who did not acquire
such information as a result of a breach of this Section.

 



 

77 

 

For purposes of this Section, “Information” means all information received from
the Parent or any of its Subsidiaries relating to the Parent or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any of its
Subsidiaries; provided that, in the case of information received from the Parent
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 11.13    Money Laundering; Sanctions. The Borrower shall provide to the
Administrative Agent, the Collateral Agent, and the Lenders information and
documentation that the Lenders may reasonably request that identifies the
Borrower and its Affiliates, which information may include the name and address
of the Borrower and its Affiliates and other information regarding beneficial
ownership of the Borrower and its Affiliates that will allow the Lenders to
ensure compliance with Sanctions and the AML Laws. For purposes of determining
whether or not a representation with respect to any indirect ownership is true
or a covenant is being complied with under this Section ‎11.13, the Borrower
shall not be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the ownership
of assets by a collective investment fund that holds assets for employee benefit
plans or retirement arrangements.

 

SECTION 11.14    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under Applicable Law (collectively, “charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all charges payable in respect thereof, shall be limited to the
Maximum Rate. To the extent lawful, the interest and charges that would have
been paid in respect of such Loan but were not paid as a result of the operation
of this Section shall be cumulated and the interest and charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the amount collectible at the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate for
each day to the date of repayment, shall have been received by such Lender. Any
amount collected by such Lender that exceeds the maximum amount collectible at
the Maximum Rate shall be applied to the reduction of the principal balance of
such Loan or refunded to the Borrower so that at no time shall the interest and
charges paid or payable in respect of such Loan exceed the maximum amount
collectible at the Maximum Rate.

 



 

78 

 

SECTION 11.15    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender (other than the Initial Lender) severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

SECTION 11.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Credit Party and any of their respective Subsidiaries
and the Administrative Agent, the Collateral Agent or any Lender is intended to
be or has been created in respect of the transactions contemplated hereby or by
the other Loan Documents, irrespective of whether the Administrative Agent, the
Collateral Agent or any Lender has advised or is advising any Credit Party or
any of their respective Subsidiaries on other matters, (ii) the lending and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent and the Lenders are arm’s-length commercial transactions
between Credit Parties and their Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent and the Lenders, on the other hand,
(iii) the Credit Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent that they has deemed appropriate and (iv) the
Credit Parties are capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the Collateral Agent
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Credit Parties or
any of their respective Affiliates, or any other Person; (ii) none of the
Administrative Agent, the Collateral Agent and the Lenders has any obligation to
the Credit Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Collateral Agent and the Lenders and their respective Affiliates may be engaged,
in a broad range of transactions that involve interests that differ from those
of the Credit Parties and their respective Affiliates, and none of the
Administrative Agent, the Collateral Agent and the Lenders has any obligation to
disclose any of such interests to the Credit Parties or any of their respective
Affiliates. To the fullest extent permitted by Law, the Credit Parties hereby
waive and release any claims that they may have against any of the
Administrative Agent, the Collateral Agent and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

SECTION 11.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Credit Party) acknowledges that any liability
arising under a Loan Document of any Credit Party that is an Affected Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of the applicable Resolution Authority, and
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any Credit Party that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including (i) a
reduction in full or in part or cancellation of any such liability, (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document, or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority.

 

[Signature pages follow.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  UNITED AIRLINES, INC., as Borrower       By: /s/ Gerald Laderman     Name:
Gerald Laderman     Title: Executive Vice President and Chief Financial Officer
      UNITED AIRLINES HOLDINGS, INC., as Parent       By: /s/ Gerald Laderman  
  Name: Gerald Laderman     Title: Executive Vice President and Chief Financial
Officer       CALFINCO INC., as Guarantor       By: /s/ Gerald Laderman    
Name: Gerald Laderman     Title: Executive Vice President       COVIA LLC, as
Guarantor       By: /s/ Gerald Laderman     Name: Gerald Laderman     Title:
Executive Vice President

 

[Signature Page to Loan and Guarantee Agreement – United Airlines]



 



 

 

 

  THE BANK OF NEW YORK MELLON, as Administrative Agent     By: /s/ Bret S.
Derman     Name: Bret S. Derman     Title: Vice President       THE BANK OF NEW
YORK MELLON, as Collateral Agent       By: /s/ Bret S. Derman     Name: Bret S.
Derman     Title: Vice President

 

[Signature Page to Loan and Guarantee Agreement – United Airlines]

 



 

 

 

  UNITED STATES DEPARTMENT OF THE TREASURY, as the Initial Lender       By /s/
Brent McIntosh   Name: Brent McIntosh   Title: Under Secretary for International
Affairs

 

[Signature Page to Loan and Guarantee Agreement – United Airlines]

 



 

 

 

EXHIBIT A

 

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan and Guarantee Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan and
Guarantee Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan and Guarantee Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Loan and
Guarantee Agreement, any other Loan Documents and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities), and (ii) to the extent
permitted to be assigned under Applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Loan and Guarantee Agreement, any other Loan Document and any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.Assignor: _________________________________________ (the “Assignor”)

 

2.Assignee: _________________________________________ (the “Assignee”)

 

[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 

3.Borrower: _________________________________________

 

4.Administrative Agent: The Bank of New York Mellon, as the Administrative Agent
under the Loan and Guarantee Agreement

 

5.Loan and Guarantee Agreement: The Loan and Guarantee Agreement dated as of
_______ among [name of the Borrower(s)], the Guarantors party thereto from time
to time, the Lenders parties thereto, and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent

 

6.Assigned Interest[s]:



 



 

-2-

 

    Aggregate   Percentage     Amount of Loans Amount of Assigned of Assignor
Assignee for all Lenders1 Loans Assigned8 Loans2     $ $ %     $ $ %     $ $ %

 

  [7. Trade Date:______________]3

 

[Page break]

 



 

 

1Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

3To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



 

-3-

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE   [NAME OF
ASSIGNEE]       By:       Title:

 

Accepted:       THE BANK OF NEW YORK MELLON, as   Administrative Agent          
  By:     Title:       [Consented to:       [NAME OF BORROWER]    
                       By:         Title:]4  

 



 

 

4 To be included only if the consent of the Borrower is required for such
Assignment and Assumption by the terms of the Loan and Guarantee Agreement.

 



 

-4-

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, including to
obtain such consent, if any, as required under the Loan and Guarantee Agreement,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan and Guarantee Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Loan and Guarantee Agreement or any other
Loan Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan and Guarantee Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.04 of the Loan and
Guarantee Agreement (subject to such consents, if any, as may be required
thereunder), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Loan and Guarantee Agreement and each other Loan Document as a
Lender, and, to the extent of the Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Loan and Guarantee Agreement, and has received or has
been afforded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent, the Collateral Agent, the Assignor or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vii) if it is not already a
Lender under the Loan and Guarantee Agreement, attached to the Assignment and
Assumption is an Administrative Questionnaire and the applicable “know your
customer” documentation requested by the Administrative Agent and as required by
the Loan and Guarantee Agreement and (viii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date (to
the extent required by the Loan and Guarantee Agreement, unless waived), (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Collateral Agent, the Assignor or any other Lender or
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender, including its obligations pursuant
to Section 2.16 of the Loan and Guarantee Agreement and (c) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
on its behalf and to exercise such powers under the Loan and Guarantee Agreement
and the other Loan Documents as are delegated to such Agent by the terms
thereof, together with such actions and powers as are reasonably incidental or
related thereto.

 



 

-5-

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the federal
law of the United States if and to the extent such law is applicable, and
otherwise in accordance with the law of the State of New York applicable to
contracts made and to be performed entirely within such State.

 



 

 

 

EXHIBIT B-1

 

[FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

 

Reference is hereby made to the Loan and Guarantee Agreement dated as of
September 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan and Guarantee Agreement”), among
United Airlines, Inc., each Guarantor party thereto from time to time, each
Lender from time to time party thereto and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.

 

[NAME OF LENDER]       By:                  Name:   Title:       Date: ________
__, 20[ ]  

 



 

 

 

EXHIBIT B-2

 

[FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Guarantee Agreement dated as of
September 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan and Guarantee Agreement”), among
United Airlines, Inc., each Guarantor party thereto from time to time, each
Lender from time to time party thereto and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non - U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.

 

[NAME OF PARTICIPANT]       By:                      Name:   Title:       Date:
________ __, 20[ ]  

 



 

 

 

EXHIBIT B-3

 

[FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Guarantee Agreement dated as of
September 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan and Guarantee Agreement”), among
United Airlines, Inc., each Guarantor party thereto from time to time, each
Lender from time to time party thereto and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.

 

[NAME OF PARTICIPANT]       By:                      Name:   Title:       Date:
________ __, 20[ ]  

 



 

 

 

EXHIBIT B-4

 

[FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Guarantee Agreement dated as of
September 28, 2020 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan and Guarantee Agreement”), among
United Airlines, Inc., each Guarantor party thereto from time to time, each
Lender from time to time party thereto and The Bank of New York Mellon, as
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.16 of the Loan and Guarantee Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan and Guarantee Agreement or any other Loan Document, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W- 8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan and Guarantee
Agreement and used herein shall have the meanings given to them in the Loan and
Guarantee Agreement.

 

[NAME OF LENDER]       By:                      Name:   Title:       Date:
________ __, 20[ ]  

 



 

 

 

EXHIBIT C

 

FORM OF NOTE

 

[New York, New York]

[Date]

 

FOR VALUE RECEIVED, the undersigned,[insert name of Borrower], a [insert
jurisdiction of formation] [insert type of legal entity] (the “Borrower”),
hereby promises to pay to ______________ or its registered assigns in accordance
with Section 11.04 of the Loan and Guarantee Agreement (as defined below) (the
“Lender”), in lawful money of the United States of America in immediately
available funds at the office of the Administrative Agent (such term, and each
other capitalized term used but not defined herein, having the meaning assigned
to it in the Loan and Guarantee Agreement, dated as of September 28, 2020 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan and Guarantee Agreement”), among the Borrower, the
Guarantors party thereto from time to time, the United States Department of the
Treasury, as Initial Lender, the Lenders party thereto from time to time and The
Bank of New York Mellon, as Administrative Agent and Collateral Agent) (i) on
the dates set forth in the Loan and Guarantee Agreement, the principal amounts
set forth in the Loan and Guarantee Agreement with respect to Loans made by the
Lender to the Borrower pursuant to the Loan and Guarantee Agreement and (ii) on
each Interest Payment Date, interest at the rate or rates per annum as provided
in the Loan and Guarantee Agreement on the unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to the Loan and Guarantee Agreement.

 

The Borrower promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Loan and Guarantee Agreement.

 

The Borrower hereby waives (to the extent permitted by applicable law)
diligence, presentment, demand, protest and notice of any kind whatsoever.
Subject to the terms of the Loan and Guarantee Agreement, including Section 7.02
thereof, nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

 

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

 

This note is one of the Notes referred to in the Loan and Guarantee Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Loan and Guarantee Agreement,
all upon the terms and conditions therein specified.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AND GUARANTEE AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE FEDERAL
LAW OF THE UNITED STATES IF AND TO THE EXTENT SUCH LAW IS APPLICABLE, AND
OTHERWISE IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this note to be duly executed by its
respective authorized officer as of the day and year first above written.

 

  [BORROWER]           By:       Name:     Title:

 



 

 

 

LOANS AND PAYMENTS

 

               Name of             Principal  Person       Maturity  Payments
of  Balance of  Making the Date  Amount of Loan  Date  Principal/Interest  Note 
Notation                                                   

 



 

 

 

 

EXHIBIT D

 

FORM OF BORROWING REQUEST

 

The Bank of New York Mellon
as Administrative Agent

 

Attention: Joanna Shapiro, Managing Director
240 Greenwich Street, 7th Floor

New York, NY 10286
Telephone: 212-815-4949

 

Email: joanna.g.shapiro@bnymellon.com

           UST.Cares.Program@bnymellon.com

 

and:

 

The Department of the Treasury of the United States
Attention: Assistant General Counsel (Banking and Finance)
1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Telephone: 202-622-0283
Email: eric.froman@treasury.gov

 

[●], 202[●]5

 

Ladies and Gentlemen:

 

The undersigned, UNITED AIRLINES, INC., a corporation organized under the laws
of Delaware (the “Borrower”), refers to the Loan and Guarantee Agreement dated
as of September 28, 2020 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan and Guarantee
Agreement”), among the Borrower, UNITED AIRLINES HOLDINGS, INC., a corporation
organized under the laws of Delaware (the “Parent”), the Guarantors party
thereto from time to time, the United States Department of the Treasury as the
Initial Lender, the Lenders party thereto from time to time and The Bank of New
York Mellon as Administrative Agent and Collateral Agent. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan and Guarantee Agreement. This notice constitutes a Borrowing Request
pursuant to the Loan and Guarantee Agreement, and the Borrower hereby gives you
notice pursuant to Sections 2.03(a) and (b) of the Loan and Guarantee Agreement
that it requests a Borrowing under the Loan and Guarantee Agreement, and in
connection therewith specifies the following information with respect to the
Borrowing requested hereby:

 

(A)The Borrowing shall be denominated in dollars and shall be in an aggregate
principal amount equal to: $[●],000,000.00

 

(B)Date of Borrowing (which is a Business Day): [●], 202[●]

 

(C)Locations and numbers of the accounts to which funds of the requested
Borrowing are to be disbursed:

 

(1)To UNITED AIRLINES, INC.:

 



 

 

5 Notice must be received by the Administrative Agent (with a copy to the
Initial Lender) by not later than 11:00 a.m. (New York City time), three (3)
Business Days, with respect to the initial Borrowing, or five (5) Business Days,
with respect to each subsequent Borrowing, prior to the date of the requested
Borrowing.

 



 

 

 

Bank Name: [●]     Account Name: [●]     Account Number: [●]     ABA Number: [●]
    Amount $[●]6    

 

(2) To Cleary Gottlieb Steen & Hamilton LLP, as legal counsel to the Initial
Lender, pursuant to Section 4.01(f) of the Loan and Guarantee Agreement:

 

Bank Name: [●]     Account Name: [●]     Account Number: [●]     ABA Number: [●]
    Amount $[●]7    

 

The undersigned hereby certifies that (a) the representations and warranties of
the Credit Parties set forth in the Loan and Guarantee Agreement and in each
other Loan Document are true and correct in all material respects (or, in the
case of any such representation or warranty already qualified by materiality, in
all respects) on and as of the date of the Borrowing requested hereby (or, in
the case of any such representation or warranty expressly stated to have been
made as of a specific date, as of such specific date) and on and as of the date
of the Borrowing requested hereby, (b) no Default has occurred or is continuing
or will result from the requested Borrowing or from the application of proceeds
thereof, (c) this Borrowing Request is made in compliance with the requirements
of Sections 2.02 and 2.03 of the Loan and Guarantee Agreement and (d) all
conditions in Sections 4.01 (with respect to the Borrowing on the Closing Date
only) and 4.02 of the Loan and Guarantee Agreement have been satisfied as of the
date of the Borrowing requested hereby.

 

Delivery of this Borrowing Request may initially be made by electronic
communication including fax or email and shall be followed by an original
authentic counterpart thereof.

 

[Remainder of Page Intentionally Left Blank]

 









 

 

6Insert amount of initial borrowing less Cleary’s legal expenses.

7Insert amount of Cleary’s legal expenses.

 



 

 

 

Very truly yours,           UNITED AIRLINES, INC.           By8:           Name:
  Title:

 



 

 

8 This Borrowing Request must be signed by a Responsible Officer of the
Borrower. As used herein, a Responsible Officer is any of the following: (i) the
chief executive officer, (ii) the Financial Officer (i.e., Chief Financial
Officer, principal accounting officer, treasurer or controller), (iii) the
president, (iv) the executive vice president or (v) any other officer or
employee of the Borrower so designated from time to time by one of the
aforementioned officers in a notice to the Administrative Agent (together with
evidence of the authority and capacity of each such Person to so act in form and
substance satisfactory to the Administrative Agent).

 



 

 

 

 

 

 

 

 